EXHIBIT 10.49

CUSIP Number:                     

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 29, 2006

among

ENERGY TRANSFER PARTNERS, L.P.,

as the Borrower,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

LC Issuer and

Swingline Lender,

BANK OF AMERICA, N.A. and CITIBANK, N.A.,

as Co-Syndication Agents,

BNP PARIBAS

and

THE ROYAL BANK OF SCOTLAND plc,

as Co-Documentation Agents,

DEUTSCHE BANK SECURITIES INC., CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, UBS SECURITIES LLC,

JPMORGAN CHASE BANK, N.A. and SUNTRUST BANK,

as Senior Managing Agents,

and

The Other Lenders Party Hereto

WACHOVIA CAPITAL MARKETS, LLC,

as

Sole Lead Arranger and Sole Book Manager

$1,300,000,000 Five Year Revolving Credit Facility

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   26

1.03

  

Accounting Terms

   26

1.04

  

Rounding

   27

1.05

  

Times of Day

   27

1.06

  

Letter of Credit Amounts

   27

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

   27

2.01

  

Revolving Credit Loans

   27

2.02

  

Swingline Loans

   28

2.03

  

Requests for New Loans

   29

2.04

  

Continuations and Conversions of Existing Loans

   30

2.05

  

Use of Proceeds

   31

2.06

  

Prepayments of Loans

   31

2.07

  

Letters of Credit

   32

2.08

  

Requesting Letters of Credit

   32

2.09

  

Reimbursement and Participations

   33

2.10

  

No Duty to Inquire

   35

2.11

  

LC Collateral

   36

2.12

  

Interest Rates and Fees

   37

2.13

  

Evidence of Debt

   38

2.14

  

Payments Generally; Administrative Agent’s Clawback

   39

2.15

  

Sharing of Payments by Lenders

   40

2.16

  

Reductions in Commitment

   41

2.17

  

Increase in Aggregate Commitments

   41

2.18

  

Extension of Maturity Date; Removal of Lenders

   42

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   45

3.01

  

Taxes

   45

3.02

  

Illegality

   47

3.03

  

Inability to Determine Rates

   47

3.04

  

Increased Costs; Reserves on Eurodollar Loans

   48

3.05

  

Compensation for Losses

   49

3.06

  

Mitigation Obligations; Replacement of Lenders

   50

3.07

  

Survival

   50

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   50

4.01

  

Conditions of Initial Credit Extension

   50

4.02

  

Conditions to all Credit Extensions

   52

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   53

5.01

  

No Default

   53

 

i



--------------------------------------------------------------------------------

5.02

  

Organization and Good Standing

   53

5.03

  

Authorization

   53

5.04

  

No Conflicts or Consents

   53

5.05

  

Enforceable Obligations

   54

5.06

  

Initial Financial Statements; No Material Adverse Change

   54

5.07

  

Taxes, Obligations and Restrictions

   54

5.08

  

Full Disclosure

   55

5.09

  

Litigation

   55

5.10

  

ERISA

   55

5.11

  

Compliance with Laws

   55

5.12

  

Environmental Laws

   56

5.13

  

Borrower’s Subsidiaries

   57

5.14

  

Title to Properties; Licenses

   57

5.15

  

Government Regulation

   57

5.16

  

Solvency

   58

ARTICLE VI. AFFIRMATIVE COVENANTS

   58

6.01

  

Payment and Performance

   58

6.02

  

Books, Financial Statements and Reports

   59

6.03

  

Other Information and Inspections

   61

6.04

  

Notice of Material Events

   61

6.05

  

Maintenance of Properties

   62

6.06

  

Maintenance of Existence and Qualifications

   62

6.07

  

Payment of Trade Liabilities, Taxes, etc.

   62

6.08

  

Insurance

   63

6.09

  

Compliance with Agreements and Law

   63

6.10

  

Environmental Matters

   63

6.11

  

Guaranties of Subsidiaries

   64

6.12

  

Compliance with Agreements

   65

6.13

  

Maintenance of Separateness

   65

ARTICLE VII. NEGATIVE COVENANTS

   66

7.01

  

Indebtedness

   66

7.02

  

Limitation on Liens

   67

7.03

  

Limitation on Mergers, Issuances of Subsidiary Securities

   68

7.04

  

Limitation on Sales of Property and Sale-Leaseback Transactions

   69

7.05

  

Limitation on Restricted Payment

   70

7.06

  

Limitation on Investments, Loans and Advances

   70

7.07

  

Change in Nature of Businesses

   71

7.08

  

Transactions with Affiliates

   71

7.09

  

Restrictive and Negative Pledge Agreements

   71

7.10

  

Hedging Arrangements and Open Positions

   71

7.11

  

Commingling of Deposit Accounts and Accounts

   71

7.12

  

Leverage Ratio

   72

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   72

8.01

  

Events of Default

   72

8.02

  

Remedies Upon Event of Default

   75

8.03

  

Application of Funds

   75

ARTICLE IX. ADMINISTRATIVE AGENT

   76

9.01

  

Appointment and Authority

   76

9.02

  

Rights as a Lender

   76

 

ii



--------------------------------------------------------------------------------

9.03

  

Exculpatory Provisions

   77

9.04

  

Reliance by Administrative Agent

   77

9.05

  

Delegation of Duties

   78

9.06

  

Resignation of Administrative Agent

   78

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

   79

9.08

  

No Other Duties, Etc.

   79

9.09

  

Administrative Agent May File Proofs of Claim

   79

9.10

  

Guaranty Matters

   80

ARTICLE X. MISCELLANEOUS

   80

10.01

  

Amendments, Etc.

   80

10.02

  

Notices; Effectiveness; Electronic Communication

   81

10.03

  

No Waiver; Cumulative Remedies

   83

10.04

  

Expenses; Indemnity; Damage Waiver

   83

10.05

  

Payments Set Aside

   85

10.06

  

Successors and Assigns

   85

10.07

  

Treatment of Certain Information; Confidentiality

   88

10.08

  

Right of Setoff

   89

10.09

  

Interest Rate Limitation

   90

10.10

  

Counterparts; Integration; Effectiveness

   90

10.11

  

Survival of Representations and Warranties

   90

10.12

  

Severability

   90

10.13

  

Replacement of Lenders

   91

10.14

  

Governing Law; Jurisdiction; Etc.

   91

10.15

  

Waiver of Jury Trial

   92

10.16

  

USA PATRIOT Act Notice

   92

10.17

  

Time of the Essence

   93

10.18

  

No Recourse

   93

10.19

  

Existing Credit Agreement

   93

SIGNATURES

   S-1

 

iii



--------------------------------------------------------------------------------

Exhibit 10.49

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
June 29, 2006, among ENERGY TRANSFER PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent, LC Issuer and Swingline Lender, BANK OF AMERICA, N.A. and
CITIBANK, N.A., as Co-Syndication Agents, BNP PARIBAS and THE ROYAL BANK OF
SCOTLAND plc, as Co-Documentation Agents, DEUTSCHE BANK SECURITIES INC., CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, UBS SECURITIES LLC, JPMORGAN CHASE BANK, N.A. and
SUNTRUST BANK, as Senior Managing Agents, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by Lenders to, and the
Letters of Credit that may hereafter be issued by the LC Issuer for the account
of, the Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $1,300,000,000, subject to optional
reductions pursuant to Section 2.16 and subject to increases as provided in
Section 2.17.

“Agreement” means this Amended and Restated Credit Agreement, as amended or
supplemented from time to time in accordance with the terms hereof.



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Applicable Rate” means, on any day, with respect to any Eurodollar Loan or
commitment fees hereunder, respectively, the percent per annum set forth below
under the caption “Eurodollar Margin,” or “Commitment Fee Rate,” respectively,
based upon the Level corresponding to the Ratings by the Rating Agencies
applicable on such date:

 

Ratings:

(Fitch/Moody’s/S&P)

   Eurodollar
Margin    

Commitment Fee

Rate

 

Level 1

>BBB+/Baa1/BBB+

   0.300 %   0.070 %

Level 2

BBB/Baa2/BBB

   0.400 %   0.090 %

Level 3

BBB-/Baa3/BBB-

   0.550 %   0.110 %

Level 4

BB+/Ba1/BB+

   0.700 %   0.125 %

Level 5

<BB/Ba2/BB

   0.850 %   0.175 %

For purposes of the foregoing, (a) if only one Rating is determined, the Level
corresponding to that Rating shall apply; (b) if there are only two Ratings,
then (i) if there is a one Level difference between the two Ratings, then the
Level corresponding to the higher Rating shall be used, and (ii) if there is a
greater than one Level difference between the Ratings, then the Level that is
one Level below the higher Rating will be used; (c) if there are three Ratings,
then (i) if all three are at different Levels, the middle Level shall apply and
(ii) if two Ratings correspond to the same Level and the third is different, the
Level corresponding to the two same Levels shall apply; (d) if the Ratings
established or deemed to have been established by the Rating Agencies shall be
changed (other than as a result of a change in the rating system of such Rating
Agency), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency and (e) if no Rating is determined,
Level 5 shall apply. Changes in the Applicable Rate will occur automatically
without prior notice as changes in the applicable Ratings occur, and each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change.

In addition to the increases, if any, in the Applicable Rate pursuant to the
immediately preceding paragraph, on each day that the Facility Usage exceeds 50%
of the Aggregate Commitments, the then effective Applicable Rate set forth above
under “Eurodollar Margin”

 

2



--------------------------------------------------------------------------------

shall be increased by 0.05 % per annum for Level 1 and Level 2 and shall be
increased by 0.10% per annum for Level 3, Level 4 and Level 5.

The Applicable Rate for Base Rate Loans at all times is zero percent (0.0%).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Debt” means, with respect to any Sale and Lease-Back Transaction
not involving a Capital Lease Obligation, as of any date of determination, the
total obligation (discounted to present value at the rate of interest implicit
in the lease included in such transaction) of the lessee for rental payments
(other than accounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining portion of the term (including extensions which are at the
sole option of the lessor) of the lease included in such transaction (in the
case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, and (b) the Federal Funds Rate in effect on
such day plus  1/2 of 1%. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Rate,
respectively.

“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base Rate.

“Borrower” means Energy Transfer Partners, L.P., a Delaware limited partnership.

“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

3



--------------------------------------------------------------------------------

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the LC Issuer and the Lenders, as
collateral for the LC Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the LC Issuer. Derivatives of such term have
corresponding meanings.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by either Rating Agency;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than an Exempt Person, shall be the legal or beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of more than 50% of the combined
voting power of the then total Equity Interests of the General Partner; or
(b) General Partner shall not be the sole legal and beneficial owner of the 2%
general

 

4



--------------------------------------------------------------------------------

partner interest in the Borrower and the right to serve as the sole general
partner of the Borrower; or (c) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the General Partner by Persons
who were neither (i) nominated, approved or appointed by the board of directors
of the General Partner nor (ii) appointed by directors so nominated, approved or
appointed. As used herein “Exempt Person” means (i) Energy Transfer Equity,
L.P., and any successor by merger, consolidation or reincorporation (the “GP
Owner”), so long as no person or group (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than an Exempt Person under the foregoing
clause (i), shall be the legal or beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of more than 50% of the combined voting power of the
then total Equity Interests (A) of a general partner of the GP Owner if the GP
Owner is a partnership or (b) of the GP Owner if such GP Owner is a corporation
or other entity other than a partnership and (ii) any of (A) Ray C. Davis, Kelcy
L. Warren, H. Michael Krimbill, the heirs at law of such individuals, entities
or trusts owned by or established for the benefit of such individuals or their
respective heirs at law (such as entities or trusts established for estate
planning purposes), (B) Natural Gas Partners VI, L.P., or (C) entities owned
solely by existing and former management employees of the General Partner.

“Clean Down Period” means a period of 30 consecutive days during each Fiscal
Year that (i) is specified by the Borrower as the Clean Down Period by the
delivery within 15 days following the end of such period of a certificate in
form satisfactory to the Administrative Agent stating that the Borrower was in
compliance with Section 7.12(a) during such period and indicating the highest
Leverage Ratio applicable to such period or (ii) is deemed to occur as provided
in the definition of Excluded Inventory Indebtedness.

“Closing Date” means the first date all the conditions precedent in Section 4.01
and Section 4.02 are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, its obligation (a) to make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, and (b) to purchase
participations in LC Obligations and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Commitment amount set forth
opposite such Lender’s name on Schedule 1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.16, and (c) the date of termination of the
Commitment of each Lender to make Loans and of the obligation of the LC Issuer
to make LC Credit Extensions pursuant to Section 8.02.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries. Notwithstanding the foregoing, when used in reference to the
Borrower and its Restricted Subsidiaries, “Consolidated” shall exclude the
effect on the consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. of the Borrower and its
Restricted Subsidiaries of all Unrestricted Subsidiaries, determined as if
Restricted Persons held no Equity Interest in Unrestricted Subsidiaries, and,
without limiting the foregoing, excluding all Equity Interests in Unrestricted
Subsidiaries and dividends and distributions received from Unrestricted
Subsidiaries.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period, plus (a) each of the
following to the extent deducted in determining such Consolidated Net Income
(i) all Consolidated Interest Expense, (ii) all income taxes (including any
franchise taxes to the extent based upon net income), (iii) all depreciation and
amortization (including amortization of good will and debt issue costs),
(iv) any other non-cash charges or losses, and (v) so long as any of the HOLP
Companies are Unrestricted Subsidiaries, general and administrative expense of
the Borrower (on an unconsolidated basis) to the extent allocated to the HOLP
Companies not to exceed $5,000,000 for any period of four Fiscal Quarters, minus
(b) each of the following (i) all non-cash items of income or gain which were
included in determining such Consolidated Net Income, and (ii) any cash payments
made during such period in respect of items described in clause (a)(iv) above
subsequent to the Fiscal Quarter in which the relevant non-cash charges or
losses were reflected as a charge in the statement of Consolidated Net Income.
Consolidated EBITDA shall be subject to the adjustments set forth in the
following clauses (1) and (2) for all purposes under this Agreement other than
for purposes of Section 7.12(b):

(1) If, since the beginning of the four Fiscal Quarter period ending on the date
for which Consolidated EBITDA is determined, any Restricted Person shall have
made any disposition or acquisition of operating assets, shall have consolidated
or merged with or into Person (other than another Restricted Person), or shall
have made any disposition of a Restricted Person or an acquisition of a Person
that becomes a Restricted Person, Consolidated EBITDA shall be calculated giving
pro forma effect thereto as if the disposition, acquisition, consolidation or
merger had occurred on the first day of such period. Such pro forma effect shall
be determined (A) in good faith by the chief financial officer, principal
accounting officer or treasurer of the Borrower and acceptable to the
Administrative Agent, (B) giving effect to any anticipated or proposed cost
savings related to such disposition, acquisition, consolidation or merger, to
the extent approved by Administrative Agent, such approval not to be
unreasonably withheld, and (C) without giving effect to any anticipated or
proposed change in operations, revenues, expenses or other items included in the
computation of Consolidated EBITDA.

 

6



--------------------------------------------------------------------------------

(2) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments.

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Restricted Subsidiaries prepared as of such date in accordance with GAAP and any
current maturities and other principal amount in respect of such Indebtedness
due within one year but which was classified as “long-term indebtedness” at the
creation thereof, (b) Indebtedness for borrowed money of the Borrower and its
Restricted Subsidiaries outstanding under a revolving credit or similar
agreement, notwithstanding the fact that any such borrowing is made within one
year of the expiration of such agreement, (c) Capital Leases Obligations of the
Borrower and its Restricted Subsidiaries, and (d) all Indebtedness in respect of
any Guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of any Person other than the Borrower or any of its Restricted
Subsidiaries, but excluding (i) Attributable Debt of the Borrower and its
Restricted Subsidiaries, (ii) Performance Guaranties and (iii) obligations of
the Borrower or any Restricted Subsidiaries under Hybrid Securities; provided,
however, on each day, other than during each Clean Down Period, Consolidated
Funded Indebtedness shall exclude the amount of Excluded Inventory Indebtedness.

“Consolidated Interest Expense” means, for any period, all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period.

“Consolidated Net Income” means, for any period, the Borrower’s and its
Restricted Subsidiaries’ gross revenues for such period, minus the Borrower’s
and its Restricted Subsidiaries’ expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
Consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests and excluding the net earnings or losses of any
Person, other than a Restricted Subsidiary, in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest. Consolidated Net Income shall
not include (a) any gain or loss from the sale of assets other than in the
ordinary course of business, (b) any extraordinary gains or losses, or (c) any
non-cash gains or losses resulting from mark to market activity as a result of
SFAS 133. Consolidated Net Income for any period shall (i) include any cash
dividends and distributions actually received during such period from any
Person, other than a Restricted Subsidiary, in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest and (ii) specifically exclude
dividends and distributions from HOLP and its Subsidiaries at any time prior to
their designation as Restricted Subsidiaries pursuant to Section 6.11.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value (net of any applicable reserves and
accumulated amortization) of all goodwill, trade names, trademarks, patents and
other like intangible assets, all as set forth, or on

 

7



--------------------------------------------------------------------------------

a pro forma basis would be set forth, on the Consolidated balance sheet of the
Borrower and its Restricted Subsidiaries for the most recently completed Fiscal
Quarter, prepared in accordance with GAAP.

“Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.04 or Article III of one Type of Loan into another Type of Loan.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an LC
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), two percent (2%) per annum plus
the Applicable Rate for Eurodollar Loans plus the Eurodollar Rate then in
effect, (b) for each Base Rate Loan, Swingline Loan or LC Obligation, two
percent (2%) per annum plus the Applicable Rate for Base Rate Loans plus the
Base Rate or (c) for each Letter of Credit, two percent (2%) per annum plus the
Applicable Rate for Eurodollar Loans; provided, however, the Default Rate shall
never exceed the Maximum Rate.

“Default Rate Period” means (i) any period during which any Event of Default
specified in Section 8.01(a), (b) or (j) is continuing and (ii) upon the request
of the Majority Lenders, any period during which any other Event of Default is
continuing.

“Disclosure Schedule” means Schedule 3 hereto.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the LC Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the

 

8



--------------------------------------------------------------------------------

Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Eurodollar Rate.

“Eurodollar Rate” means, with respect to any Eurodollar Loan for any Interest
Period, (a) the rate per annum appearing on Page 3750 of the Bridge Telerate
Service (formerly Dow Jones Market Service) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period; (b) if for
any reason the rate specified in clause (a) of this definition does not so
appear on Page 3750 of the Bridge Telerate Service (or any successor or

 

9



--------------------------------------------------------------------------------

substitute page or any such successor to or substitute for such Service), the
rate per annum appearing on Reuters Screen LIBO page (or any successor or
substitute page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period for a maturity comparable to such Interest
Period; and (c) if the rate specified in clause (a) of this definition does not
so appear on Page 3750 of the Bridge Telerate Service (or any successor or
substitute page or any such successor to or substitute for such Service) and if
no rate specified in clause (b) of this definition so appears on Reuters Screen
LIBO page (or any successor or substitute page), the average of the interest
rates per annum at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London offices
of Wachovia Bank, National Association in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Event of Default” has the meaning given to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Inventory Indebtedness” means Indebtedness of Restricted Persons
(whether under this Agreement or other Indebtedness permitted to be incurred
under the terms of this Agreement) incurred to finance the purchase or holding
by one or more Restricted Persons of inventories of gas held in storage at the
Bammel reservoir for sale and delivery in the ordinary course of business, that
is designated by the Borrower as Excluded Inventory Indebtedness, subject to the
following conditions: (i) the Borrower will designate the amount of Indebtedness
that is Excluded Inventory Indebtedness in connection with each determination of
Consolidated Funded Indebtedness, (ii) the aggregate amount of Excluded
Inventory Indebtedness on any day shall not exceed the value of inventory then
owned by a Restricted Person on such day which is held in storage at the Bammel
reservoir for sale and delivery in the ordinary course of business and with
respect to which the price has been hedged to substantially eliminate price risk
and in compliance with the Risk Management Policy, the value of such inventory
determined based on the price as so hedged and any margin calls relating to such
hedges, (iii) the aggregate amount of Excluded Inventory Indebtedness on any day
shall not exceed (A) $450,000,000 prior to April 1, 2007 and (B) $300,000,000 on
or after April 1, 2007, and (iv) no Indebtedness shall be designated as Excluded
Inventory Indebtedness in the last 30 days of a Fiscal Year if the Borrower
shall not otherwise have declared a Clean Down Period during such Fiscal Year.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or

 

10



--------------------------------------------------------------------------------

is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 12, 2005, among Borrower, Wachovia Bank, National Association, as
Administrative Agent, LC Issuer and Swingline Lender, Bank of America, N.A. and
Citibank, N.A., as co-syndication agents, BNP Paribas and The Royal Bank of
Scotland plc, as co-documentation agents, and a syndicate of lenders party
thereto.

“Existing Letters of Credit” means the Letters of Credit (as defined in the
Existing Credit Agreement) issued and outstanding under the Existing Credit
Agreement and which shall remain issued and outstanding for purposes of this
Agreement.

“Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans and LC Obligations at such time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement, dated June 12, 2006, among the
Borrower, the Administrative Agent and Wachovia Capital Markets, LLC.

“Fiscal Quarter” means a three-month period ending on the last day of November,
February, May and August.

“Fiscal Year” means a twelve month period ending on August 31.

“Fitch” means Fitch, Inc., or its successor.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

11



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated Subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated Subsidiaries.

“General Partner” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, in either case, which is the sole general partner of the Borrower.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable

 

12



--------------------------------------------------------------------------------

instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means any Subsidiary of the Borrower that now or hereafter executes
and delivers a Guaranty to the Administrative Agent pursuant to Section 6.11.

“Guaranty” means, collectively, one or more Guarantees of the Obligations made
by the Guarantors in favor of the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit C, including any supplements to an
existing Guaranty in substantially the form that is a part of Exhibit C.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

“Heritage Note Purchase Agreements” means collectively, (a) the Note Purchase
Agreement dated as of June 25, 1996, among HOLP and the purchasers named
therein, as amended and supplemented; (b) the Note Purchase Agreement dated as
of November 19, 1997, among HOLP and the purchasers named therein, as amended
and supplemented; and (c) the Note Purchase Agreement dated as of August 10,
2000 among HOLP and the purchasers named therein, as amended and supplemented.

“HHI” means Heritage Holdings, Inc., a Delaware corporation, or the corporate,
partnership or limited liability successor thereto.

 

13



--------------------------------------------------------------------------------

“HOLP” means Heritage Operating, L.P., a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto.

“HOLP Companies” means HOLP and each Wholly-Owned Subsidiary of HOLP, whether
now existing or hereafter formed or acquired.

“Hybrid Securities” means any hybrid securities consisting of trust preferred
securities or deferrable interest subordinated debt securities with maturities
of at least 20 years issued by wholly owned special purpose entities that are
Restricted Subsidiaries.

“Indebtedness” means, with respect to any Person, without duplication:

(a) indebtedness for borrowed money, all obligations upon which interest charges
are customarily paid and all obligations evidenced by any bond, note, debenture
or other similar instrument which such Person has directly or indirectly
created, incurred or assumed;

(b) obligations of others secured by any Lien in respect of property owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness; provided that the amount of such Indebtedness, if
such Person has not assumed the same or become liable therefor, shall in no
event be deemed to be greater than the fair market value from time to time of
the property subject to such Lien;

(c) indebtedness, whether or not for borrowed money (excluding trade payables
and accrued expenses arising in the ordinary course of business and payable in
the ordinary course of business), with respect to which such Person has become
directly or indirectly liable and which represents the deferred purchase price
(or a portion thereof) or has been incurred to finance the purchase price (or a
portion thereof) of any property or service or business acquired by such Person,
whether by purchase, consolidation, merger or otherwise;

(d) the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;

(e) Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capital Lease Obligation;

(f) obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends or distribution;

(g) obligations, contingent or fixed, of such person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);

 

14



--------------------------------------------------------------------------------

(h) liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multiemployer plan;

(i) obligations of such Person in respect of bankers’ acceptances (other than in
respect of accounts payable to suppliers incurred in the ordinary course of
business consistent with past practice); and

(j) Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person;

(k) obligations of the character referred to in clause (a), (b), (c), (d), (e),
(f), (g), (h), (i) or (j) of this definition deemed to be extinguished under
GAAP but for which such Person remains legally liable; and

(l) amendment, supplement, modification, deferral, renewal, extension or
refunding of any obligation or liability of the types referred to in clauses
(a) through (k) above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning given to such term in Section 10.04(b).

“Indenture” mean that certain Indenture, dated as of January 18, 2005, among the
Borrower, the guarantors named therein and Wachovia Bank, National Association,
as Trustee, as amended by the First Supplemental Indenture, the Second
Supplemental Indenture and the Third Supplemental Indenture, and as further
amended or supplemented from time to time thereafter.

“Initial Borrower Financial Statements” means (i) the audited Consolidated
annual financial statements of the Borrower as of August 31, 2005 and (ii) the
unaudited interim Consolidated quarterly financial statements of the Borrower as
of February 28, 2006.

“Initial Financial Statements” means (a) the Initial Borrower Financial
Statements, and (b) the Initial La Grange Financial Statements.

“Initial La Grange Financial Statements” means (i) the audited Consolidated
annual financial statements of La Grange as of August 31, 2005 and (ii) the
unaudited interim Consolidated quarterly financial statements of La Grange as of
February 28, 2006.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each Fiscal Quarter and
the Maturity Date.

 

15



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter
(or nine or twelve months thereafter if consented to by all the Lenders), as
selected by the Borrower in its Loan Notice; provided that: (a) any Interest
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Maturity
Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash distributions or proceeds received from such
Investment, whether as earnings or as a return of capital, in an aggregate
amount up to but not in excess of the amount of such Investment.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and the Borrower (or any Restricted Subsidiary) or in
favor the LC Issuer and relating to any such Letter of Credit.

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in any Person incorporated or otherwise formed pursuant to the laws of
the United States or Canada or any state or province thereof or the District of
Columbia, held directly or indirectly by the Borrower, that will not be a
Subsidiary after giving effect to such acquisition or Investment.

“La Grange” means La Grange Acquisition, L.P., a Texas limited partnership.

“Laws” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, state, province
or other political subdivision thereof.

 

16



--------------------------------------------------------------------------------

“LC Collateral” means cash or deposit account balances pledged and deposited
with or delivered to the Administrative Agent, for the benefit of the LC Issuer
and the Lenders, as collateral for the LC Obligations.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Issuer” means Wachovia Bank, National Association in its capacity as issuer
of Letters of Credit hereunder (other than the Existing Letters of Credit) or
any successor issuer of Letters of Credit hereunder and Bank of America, in its
capacity as issuer of the Existing Letters of Credit.

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Matured LC Obligations. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the “International Standby Practices 1998” (published by the
Institute of International Banking Law & Practice or such later version thereof
as may be in effect at the time of issuance), such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning given to such term in the introductory paragraph
hereto. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the LC Issuer.

“Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) the Consolidated EBITDA for the
specified four Fiscal Quarter period.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered liabilities pursuant to
GAAP.

“LIBOR Reference Rate” means a rate of interest for Swingline Loans determined
by reference to the Eurodollar Rate for a one (1) month interest period that
would be applicable for

 

17



--------------------------------------------------------------------------------

a Revolving Credit Loan, as that rate may fluctuate in accordance with changes
in the Eurodollar Rate as determined on a day-to-day basis.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including the Revolving Credit Loans and the Swingline Loans.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, each Guaranty, and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit D.

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Facility Usage (with the aggregate amount of each Lender’s risk
participation and funded participation in LC Obligations being deemed “held” by
such Lender for purposes of this definition).

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, operations, properties or prospects of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) the ability of the Borrower
to perform its obligations under this Agreement and the Notes or the ability of
the Restricted Subsidiaries, taken as a whole, to perform their respective
obligations under the Guaranty, or (iii) the validity or enforceability of this
Agreement, the Guaranty or the Notes.

 

18



--------------------------------------------------------------------------------

“Material Project” means the construction or expansion of any capital project of
the Borrower or any of its Restricted Subsidiaries with multi-year customer
contracts, the aggregate capital cost of which exceeds $30,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project:

(A) prior to completion of the Material Project (and including the Fiscal
Quarter in which completion occurs), a percentage (based on the then-current
completion percentage of the Material Project) of an amount to be approved by
the Administrative Agent, in its reasonable judgment, as the projected
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries attributable
to such Material Project (such amount to be determined based on the multi-year
customer contracts relating to such Material Project, the creditworthiness of
the other parties to any such contracts, and projected revenues from such
contracts, capital costs and expenses, scheduled completion, oil and gas reserve
and production estimates, commodity price assumptions and other factors deemed
reasonably appropriate by Administrative Agent), which shall be added to actual
Consolidated EBITDA for the Borrower and its Restricted Subsidiaries for the
Fiscal Quarter in which construction of such Material Project commences and for
each Fiscal Quarter thereafter until completion of the Material Project (and
including the Fiscal Quarter in which completion occurs, but net of any actual
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries attributable
to such Material Project following its completion); provided that if
construction of the Material Project is not completed by the scheduled
completion date, then the foregoing amount shall be reduced, for quarters ending
after the scheduled completion date to (but excluding) the first full quarter
after completion, by the following percentage amounts depending on the period of
delay for completion (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, and (iv) longer than 270 days, 100%; and

(B) for the first full Fiscal Quarter following completion of the Material
Project, for the first two full Fiscal Quarters following such completion, and
for the first three full Fiscal Quarters following such completion, an amount
equal to the lesser of (x) actual Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to the Material Project for such first full Fiscal
Quarter times four, such first two full Fiscal Quarters times two, and such
first three full Fiscal Quarters times four/thirds, respectively, and (y) actual
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to the
Material Project for such first full Fiscal Quarter, such first two full Fiscal
Quarters, and such first three full Fiscal Quarters, respectively, plus
projected Consolidated EBITDA of Borrower and its Restricted Subsidiaries
attributable to such Material Project (determined in the same manner as set
forth in clause (A) above) for the balance of the four full Fiscal Quarter
period following such completion.

 

19



--------------------------------------------------------------------------------

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 6.02(b) to the extent Material Project
EBITDA Adjustments will be made to Consolidated EBITDA in determining compliance
with Section 7.12 under clause (i) thereof and not later than 10 days prior to
any determination of compliance with Section 7.12 under any other clause
thereof, the Borrower shall have delivered to the Administrative Agent written
pro forma projections of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Material Project, and

(b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or any adjustments in respect of any acquisition,
consolidation or merger as provided in clause (1) of the definition of
Consolidated EBITDA).

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any Letter of
Credit Application, to the extent the same have not been repaid to LC Issuer
(with the proceeds of Loans or otherwise).

“Maturity Date” means June 29, 2011, as may be extended pursuant to
Section 2.18.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Restricted Person, arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Restricted Person or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

20



--------------------------------------------------------------------------------

“Participant” has the meaning given to such term in Section 10.06(d).

“Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower as in effect on the date of this Agreement.

“Performance Guaranties” means, collectively, guaranties by the Borrower of
obligations of any Unrestricted Subsidiary (but not of Indebtedness of any
Unrestricted Subsidiary) not to exceed in the aggregate amount outstanding of
$85,000,000 at any time.

“Permitted Acquisitions” means (A) the acquisition of all of the Equity
Interests in a Person (exclusive of director qualifying shares and other Equity
Interests required to be held by an Affiliate to comply with a requirement of
Law) or (B) any other acquisition of all or a substantial portion of the
business, assets or operations of a Person (whether in a single transaction or a
series of related transactions) or (C) a merger or consolidation of any Person
with or into a Restricted Person so long as the survivor is or becomes a
Restricted Person upon consummation thereof (and Borrower is the survivor, if it
is a party); provided, that (i) prior to and after giving effect to such
acquisition no Default or Event of Default shall have occurred and be
continuing; and (ii) all representations and warranties contained in the Loan
Documents shall be true and correct in all material respects as if restated
immediately following the consummation of such acquisition; and (iii) the
Borrower has provided to the Administrative Agent an officer’s certificate, in
form satisfactory to the Administrative Agent, certifying that each of the
foregoing conditions has been satisfied.

“Permitted Investments” means:

(a) Cash Equivalents,

(b) Investment in South Texas Gas Gathering’s Dorado joint venture, Mid-Texas
Pipeline Company and Ranger Pipeline, L.P.,

(c) Investments in any Restricted Subsidiary,

(d) Investments in Unrestricted Subsidiaries as of the Closing Date,

(e) the Subscription Agreement, dated as of January 20, 2004, between HHI and
Oasis Pipe Line Company, as such Subscription Agreement exists on the date of
this Agreement and purchases of shares of HHI required to be made pursuant
thereto,

(f) Guarantees of Indebtedness to the extent permitted by Section 7.01,

(g) Performance Guaranties,

(h) Investments in Joint Venture Interests, provided that, both before and after
giving effect to any such Investment (i) all representations and warranties
contained herein shall be true and correct in all material respects, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date, (ii) the Person issuing such Joint Venture Interests is
engaged in

 

21



--------------------------------------------------------------------------------

the Permitted Line of Business and (iii) no Default or Event of Default shall
have occurred and be continuing or will result therefrom,

(i) Investments (in addition to those permitted by clauses (a) through (h) of
this definition) in any Person incorporated or otherwise formed pursuant to the
laws of the United States or Canada or any state or province thereof or the
District of Columbia including Investments in any Unrestricted Subsidiary (but
additional Investments in respect of Performance Guarantees shall only be
permitted pursuant to subsection (g) and shall not be permitted under this
subsection (i) and additional Investments in HOLP and its Subsidiaries shall
only be permitted under subsection (j) and shall not be permitted under this
subsection (i)); provided that immediately prior to and after giving effect to
such Investment (i) the aggregate outstanding amount of all such Investments
made by the Restricted Persons under this clause (i) shall not exceed 10% of the
Consolidated Net Tangible Assets, (ii) all representations and warranties shall
be true and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and (iii) no Default or Event of Default shall have occurred and be
continuing or will result therefrom, and

(j) Contributions to Unrestricted Subsidiaries sourced from funds derived from
equity offerings of the Borrower not to exceed $100,000,000 per year.

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Line of Business” means, with respect to the specified Person, lines
of business engaged in by such Person and its Subsidiaries such that such Person
and its Subsidiaries, taken as a whole, are substantially engaged in businesses
that are (i) qualified business of master limited partnerships and
(ii) energy-related.

“Permitted Priority Debt” means (i) Indebtedness of a Restricted Subsidiary,
whether or not secured, other than Indebtedness permitted under Section 7.01(a)
through (f) and (ii) Indebtedness of the Borrower or any Restricted Subsidiary
secured by Liens on property of the Borrower or any Restricted Subsidiary, other
than Liens permitted under subsections (a) through (n) of Section 7.02, not to
exceed at any one time outstanding in the aggregate under clause (i) and (ii),
but without duplication, an aggregate principal amount equal to 15% of
Consolidated Net Tangible Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wachovia Bank, National Association as its prime rate in effect at
its principal office in Charlotte, North Carolina. Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

 

22



--------------------------------------------------------------------------------

“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for senior, unsecured, non-credit enhanced
(except for any Guarantee by Restricted Subsidiaries) long-term debt of the
Borrower.

“Rating Agency” means Fitch, S&P or Moody’s.

“Register” has the meaning given to such term in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or Continuation of Loans, a Loan Notice, and (b) with respect to an LC Credit
Extension, a Letter of Credit Application.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.

“Restricted Payment” means any dividends on, or other distribution in respect
of, any Equity Interests in any Restricted Person, or any purchase, redemption,
acquisition, or retirement of any Equity Interests in any Restricted Person
(whether such interests are now or hereafter issued, outstanding or created), or
any reduction or retirement of the Equity Interest of any Restricted Person,
except, in each case, distributions, dividends or any other of the above actions
payable solely in shares of capital stock of (or other ownership or profit
interests in) such Restricted Person, or warrants, options or other rights for
the purchase or acquisition from such Restricted Person of shares of capital
stock of (or other ownership or profit interests in) such Restricted Person.

“Restricted Person” means any of the Borrower and each Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Subsidiaries.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01.

“Risk Management Policy” means the Risk Management Policy of the Borrower in
effect on the date of this Agreement as amended from time to time.

“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.

 

23



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby
(a) property (the “Subject Property”) has been or is to be disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.

“Specified Acquisition” means an acquisition of assets or entities or operating
lines or divisions by a Restricted Person for a purchase price of not less than
$50,000,000.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date of a Specified Equity
Offering and (c) if the Leverage Ratio is less than or equal to 4.50 to 1.00 on
such date, the date of the Borrower’s delivery of a notice to the Administrative
Agent terminating such Specified Acquisition Period accompanied by a certificate
reflecting compliance with such Leverage Ratio; provided, in the event the
Leverage Ratio exceeds 4.75 to 1.00 as of the end of any Fiscal Quarter in which
a Specified Acquisition has occurred, the Borrower shall be deemed to have so
elected a Specified Acquisition Period with respect thereto on such last day of
such Fiscal Quarter; provided, further, following the election (or deemed
election) of a Specified Acquisition Period, the Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Leverage Ratio does not exceed 4.75 to
1.00. Only one Specified Acquisition Period may be elected (or deemed elected)
with respect to any particular Specified Acquisition.

“Specified Equity Offering” means the date (or the last such date if more than
one issuances are aggregated) that the proceeds are received by the Borrower of
one or more issuances of equity by the Borrower for aggregate net cash proceeds
of not less than twenty five percent (25%) of the aggregate purchase price of
the Specified Acquisition. For purposes of clarification, the Borrower, the
Administrative Agent and the Lenders agree that nothing in this Agreement,
including this definition, shall obligate the Borrower at any time to issue
equity for the purpose of financing all or any portion of the purchase price
associated with a Specified Acquisition.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

24



--------------------------------------------------------------------------------

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans, as such amount may be adjusted from time to time in accordance
with this Agreement by the Borrower and the Swingline Lender. The Swingline
Commitment is $75,000,000.

“Swingline Lender” means Wachovia Bank, National Association.

“Swingline Loan” means a Loan made pursuant to Section 2.02.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30 day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“Unrestricted Subsidiaries” means each of the following, unless designated as a
Restricted Subsidiary pursuant to Section 6.11: (i) the HOLP Companies, (ii) HHI
and (iii) any other Subsidiary of the Borrower which is designated as an
Unrestricted Subsidiary pursuant to Section 6.11.

“United States” and “U.S.” mean the United States of America.

“Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or

 

25



--------------------------------------------------------------------------------

interests) are directly or indirectly (through one or more Subsidiaries) owned
by such Person, excluding any general partner interests owned, directly or
indirectly, by General Partner in any such Subsidiary that is a partnership, in
each case such general partner interests not to exceed two percent (2%) of the
aggregate ownership interests of any such partnership and directors’ qualifying
shares if applicable.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a

 

26



--------------------------------------------------------------------------------

manner consistent with that used in preparing the Initial Financial Statements,
except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Credit Loans. Subject to the terms and conditions hereof, each
Lender agrees to make Revolving Credit Loans (“Revolving Credit Loans”) to the
Borrower upon the Borrower’s request from time to time during the Commitment
Period, provided that (a) subject to Sections 3.03, 3.04 and 3.06, all Lenders
are requested to make Revolving Credit Loans of the same Type in accordance with
their respective Applicable Percentages and as part of the same Borrowing, and
(b) after giving effect to such Revolving Credit Loans, the Facility Usage does
not exceed the Aggregate Commitments, and the Loans of any Lender plus such
Lender’s Applicable Percentage of all LC Obligations does not exceed such
Lender’s Commitment. The aggregate amount of all Revolving Credit Loans that are
Base Rate Loans in any Borrowing must be equal to $5,000,000 or any higher
integral multiple of $1,000,000. The aggregate amount of all Eurodollar Loans in
any Borrowing must be equal to $5,000,000 or any

 

27



--------------------------------------------------------------------------------

higher integral multiple of $1,000,000. The Borrower may have no more than
twelve (12) Borrowings of Eurodollar Loans outstanding at any time. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay, and
reborrow under this Section 2.01.

2.02 Swingline Loans.

(a) Subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Commitment Period; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (i) the Aggregate Commitments less the sum of all
outstanding Revolving Credit Loans and the LC Obligations and (ii) the Swingline
Commitment; provided further that the Swingline Lender will not make a Swingline
Loan from and after the date which is one (1) day after it has received written
notice from the Borrower or any Lender that one or more of the applicable
conditions to Credit Extensions specified in Section 4.02 is not then satisfied
until such conditions are satisfied or waived in accordance with the provisions
of this Agreement (and the Swingline Lender shall be entitled to conclusively
rely on any such notice and shall have no obligation to independently
investigate the accuracy of such notice and shall have no liability to the
Borrower in respect thereof if such notice proves to be inaccurate). The
aggregate amount of Swingline Loans in any Borrowing shall not be subject to a
minimum amount or increment.

(b) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by each Lender in accordance with its
Applicable Percentage and shall thereafter be reflected as Loans of the Lenders
on the books and records of the Administrative Agent. Each Lender shall fund its
Applicable Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender’s obligation to fund its Applicable Percentage of
a Swingline Loan shall be affected by any other Lender’s failure to fund its
Applicable Percentage of a Swingline Loan, nor shall any Lender’s Applicable
Percentage be increased as a result of any such failure of any other Lender to
fund its Applicable Percentage of a Swingline Loan.

(c) The Borrower shall pay to the Swingline Lender the amount of each Swingline
Loan (unless such Swingline Loan is fully refunded by the Lenders pursuant to
Section 2.02(b)): on demand and in no event later than the Maturity Date. In
addition, the Borrower hereby authorizes the Administrative Agent to charge any
account maintained by the Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their Applicable
Percentages (unless the amounts so recovered by or on behalf of the Borrower
pertain to a Swingline Loan extended after the occurrence and during the
continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.02 and which such
Event of Default has not been waived by the Majority Lenders or the Lenders, as
applicable).

 

28



--------------------------------------------------------------------------------

(d) Each Lender acknowledges and agrees that its obligation to refund Swingline
Loans in accordance with the terms of this Section 2.02 is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section 2.02, one
of the events described in subsections (j)(i), (j)(ii) or (j)(iii) of
Section 8.01 shall have occurred, each Lender will, on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided, irrevocable
and unconditional participating interest in the Swingline Loans to be refunded
in an amount equal to its Applicable Percentage of the aggregate amount of such
Swingline Loans. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation, and upon
receipt thereof, the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded). Notwithstanding the foregoing provisions of this Section 2.02(d), a
Lender shall have no obligation to refund a Swingline Loan pursuant to
Section 2.02(b) if (i) a Default shall exist at the time such refunding is
requested by the Swingline Lender, (ii) such Default had occurred and was
continuing at the time such Swingline Loan was made by the Swingline Lender and
(ii) such Lender notified the Swingline Lender in writing, not less than one
Business Day prior to the making by the Swingline Lender of such Swingline Loan,
that such Default has occurred and is continuing and that such Lender will not
refund Swingline Loans made while such Default is continuing.

2.03 Requests for New Loans. The Borrower must give to the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Loans to be funded by Lenders, except in the case of
Swingline Loans under a cash management arrangement as provided below. Each such
notice constitutes a “Loan Notice” hereunder and must:

(a) specify (i) the aggregate amount of any such Borrowing of Base Rate Loans
and the date on which such Base Rate Loans are to be advanced, (ii) the
aggregate amount of any such Borrowing of Eurodollar Loans, the date on which
such Eurodollar Loans are to be advanced (which shall be the first day of the
Interest Period which is to apply thereto), and the length of the applicable
Interest Period, or (iii) the aggregate amount of any such Borrowing of
Swingline Loans and the date on which such Swingline Loans are to be advanced;
and

(b) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Base Rate Loans or Swingline Loans are to be made, or
(ii) the third Business Day preceding the day on which any such Eurodollar Loans
are to be made.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation,

 

29



--------------------------------------------------------------------------------

warranty, acknowledgment and agreement by the Borrower as to the matters which
are required to be set out in such written confirmation. Upon receipt of any
such Loan Notice requesting Revolving Credit Loans, the Administrative Agent
shall give each Lender prompt notice of the terms thereof. Upon receipt of any
such Loan Notice requesting Swingline Loans, the Administrative Agent shall give
the Swingline Lender prompt notice of the terms thereof. In the case of
Revolving Credit Loans, if all conditions precedent to such new Loans have been
met, each Lender will on the date requested promptly remit to the Administrative
Agent at the Administrative Agent’s Office the amount of such Lender’s Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Loans have been neither met
nor waived as provided herein, the Administrative Agent shall promptly make such
Loans available to the Borrower. In the case of Swingline Loans, if all
conditions precedent to such new Loans have been met, the Swingline Lender will
on the date requested promptly remit to the Administrative Agent at the
Administrative Agent’s Office the amount of such Swingline Loan in immediately
available funds, and upon receipt of such funds, unless to its actual knowledge
any conditions precedent to such Swingline Loan have been neither met nor waived
as provided herein, the Administrative Agent shall promptly make such Loans
available to the Borrower. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.02(b). The Borrower may maintain with the Swingline Lender operating
accounts with a cash management arrangement for the automatic funding and
repayment of Swingline Loans according to cash needs or excess cash existing in
the operating accounts at the end of each Business Day. No request to the
Administrative Agent by the Borrower is required for the funding or repayment of
Swingline Loans in connection with such arrangement; provided, however, the
Borrower must notify the Swingline Lender and the Administrative Agent
immediately on any Business Day if one or more of the applicable conditions
specified in Article IV is not then satisfied and instruct the Swingline Lender
not to fund Swingline Loans under such arrangement until the Borrower has
notified the Swingline Lender and the Administrative Agent that all applicable
conditions specified in Article IV are satisfied.

2.04 Continuations and Conversions of Existing Loans. The Borrower may make the
following elections with respect to Revolving Credit Loans already outstanding:
to Convert, in whole or in part, Base Rate Loans to Eurodollar Loans, to
Convert, in whole or in part, Eurodollar Loans to Base Rate Loans on the last
day of the Interest Period applicable thereto, and to Continue, in whole or in
part, Eurodollar Loans beyond the expiration of such Interest Period by
designating a new Interest Period to take effect at the time of such expiration.
In making such elections, the Borrower may combine existing Revolving Credit
Loans made pursuant to separate Borrowings into one new Borrowing or divide
existing Revolving Credit Loans made pursuant to one Borrowing into separate new
Borrowings, provided, that (i) the Borrower may have no more than twelve
(12) Borrowings of Eurodollar Loans outstanding at any time, (ii) the aggregate
amount of all Base Rate Loans in any Borrowing must be equal to $1,000,000 or
any higher integral multiple of $500,000, and (iii) the aggregate amount of all
Eurodollar Loans in any Borrowing must be equal to $5,000,000 or any higher
integral multiple of $1,000,000. To make any such election, the Borrower must
give to the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of any such Conversion or Continuation of existing Loans,
with a separate notice given for each new Borrowing. Each such notice must:

(a) specify the existing Loans which are to be Continued or Converted;

 

30



--------------------------------------------------------------------------------

(b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be Continued or Converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be Continued
or Converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

(c) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Conversion to Base Rate Loans is to occur, or (ii) the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Default, the Borrower may
not make any election to Convert existing Loans into Eurodollar Loans or
Continue existing Loans as Eurodollar Loans beyond the expiration of their
respective and corresponding Interest Period then in effect. If (due to the
existence of a Default or for any other reason) the Borrower fails to timely and
properly give any Loan Notice with respect to a Borrowing of existing Eurodollar
Loans at least three days prior to the end of the Interest Period applicable
thereto, such Eurodollar Loans, to the extent not prepaid at the end of such
Interest Period, shall automatically be Converted into Base Rate Loans at the
end of such Interest Period. No new funds shall be repaid by the Borrower or
advanced by any Lender in connection with any Continuation or Conversion of
existing Loans pursuant to this section, and no such Continuation or Conversion
shall be deemed to be a new advance of funds for any purpose; such Continuations
and Conversions merely constitute a change in the interest rate, Interest Period
or Type applicable to already outstanding Loans.

2.05 Use of Proceeds. The Borrower shall use the proceeds of all Loans (a) for
working capital purposes, (b) purchases of common Equity Interests of the
Borrower, (c) acquisitions of assets or Equity Interests otherwise permitted
under the terms of this Agreement, and (d) for general business purposes. The
Letters of Credit shall be used for general business purposes of the Borrower
and its Restricted Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board of Governors of the Federal Reserve
System, including Regulations T, U and X. The Borrower represents and warrants
that the Borrower is not engaged principally, or as one of the Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying such margin stock.

2.06 Prepayments of Loans. The Borrower may, upon three Business Days’ notice to
the Administrative Agent (which notice shall be irrevocable, and the
Administrative Agent

 

31



--------------------------------------------------------------------------------

will promptly give notice to the other Lenders), from time to time and without
premium or penalty (other than Eurodollar Loan breakage costs, if any, pursuant
to Section 3.05) prepay the Loans, in whole or in part, so long as the aggregate
amounts of all partial prepayments of principal on the Loans equals $5,000,000
or any higher integral multiple of $1,000,000. Each prepayment of principal
under this section shall be accompanied by all interest then accrued and unpaid
on the principal so prepaid. Any principal or interest prepaid pursuant to this
section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.

2.07 Letters of Credit. Subject to the terms and conditions hereof, during the
Commitment Period the Borrower may request LC Issuer to issue, amend, or extend
the expiration date of, one or more Letters of Credit for the account of the
Borrower or any or its Restricted Subsidiaries, provided that:

(a) after taking such Letter of Credit into account the Facility Usage does not
exceed the Aggregate Commitments at such time;

(b) the expiration date of such Letter of Credit is prior to the earlier of
(i) 365 days after the issuance thereof, provided that such Letter of Credit may
provide for automatic extensions of such expiration date (such Letter of Credit
an “Auto-Extension Letter of Credit”) for additional periods of 365 days
thereafter, and (ii) five Business Days prior to the end of the Commitment
Period;

(c) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III;

(d) such Letter of Credit is in form and upon terms as shall be acceptable to LC
Issuer in its sole and absolute discretion; and

(e) all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.

LC Issuer will honor any such request if the foregoing conditions (a) through
(e) (in the following Section 2.08 called the “LC Conditions”) have been met as
of the date of issuance, amendment, or extension of such Letter of Credit.

2.08 Requesting Letters of Credit. The Borrower must make written application
for any Letter of Credit at least three Business Days (or such shorter period as
may be agreed upon by the LC Issuer) before the date on which the Borrower
desires for LC Issuer to issue such Letter of Credit. By making any such written
application, unless otherwise expressly stated therein, the Borrower shall be
deemed to have represented and warranted that the LC Conditions described in
Section 2.07 will be met as of the date of issuance of such Letter of Credit.
Each such written application for a Letter of Credit must be made in the form of
the Letter of Credit Application. If all LC Conditions for a Letter of Credit
have been met as described in Section 2.07 on any Business Day before 11:00
a.m., LC Issuer will issue such Letter of Credit

 

32



--------------------------------------------------------------------------------

on the same Business Day at LC Issuer’s Lending Office. If the LC Conditions are
met as described in Section 2.07 on any Business Day on or after 11:00 a.m., LC
Issuer will issue such Letter of Credit on the next succeeding Business Day at
LC Issuer’s Lending Office. If any provisions of any LC Application conflict
with any provisions of this Agreement, the provisions of this Agreement shall
govern and control. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any
extension of an Auto-Extension Letter of Credit. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than five Business Days prior to the end
of the Commitment Period; provided, however, that the L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) from the Administrative Agent, any Lender or the
Borrower on or before the day that is five Business Days before the last day in
which notice of non-extension for such Letter of Credit may be given that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and directing the L/C Issuer not to permit such extension.

2.09 Reimbursement and Participations.

(a) Reimbursement. Each Matured LC Obligation shall constitute a loan by LC
Issuer to the Borrower. The Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation
together with interest thereon (i) at the Base Rate plus the Applicable Margin
for Base Rate Loans to and including the second Business Day after the Matured
LC Obligation is incurred, subject to Section 2.09(b), and (ii) at the Default
Rate applicable to Base Rate Loans on each day thereafter.

(b) Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder, then the Borrower shall be
deemed to have requested the Lenders make Loans to the Borrower in the amount of
such draft or demand, which Loans shall be made concurrently with LC Issuer’s
payment of such draft or demand and shall be immediately used by LC Issuer to
repay the amount of the resulting Matured LC Obligation. Such deemed request by
the Borrower shall be made in compliance with all of the provisions hereof,
provided that for the purposes of the first sentence of Section 2.01, the amount
of such Loans shall be considered, but the amount of the Matured LC Obligation
to be concurrently paid by such Loans shall not be considered.

(c) Participation by Lenders. LC Issuer irrevocably agrees to grant and hereby
grants to each Lender, and – to induce LC Issuer to issue Letters of Credit
hereunder – each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from LC Issuer, on the terms and conditions hereinafter
stated and for such Lender’s own account and risk an undivided interest equal to
such Lender’s Applicable Percentage of LC Issuer’s obligations and rights under
each Letter of Credit issued hereunder and the amount of each Matured LC
Obligation paid by LC Issuer thereunder. Each Lender unconditionally and
irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid under
any Letter of Credit for which LC Issuer is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement

 

33



--------------------------------------------------------------------------------

and the related LC Application (including any reimbursement by means of
concurrent Loans or by the application of LC Collateral), such Lender shall (in
all circumstances and without set-off or counterclaim) pay to LC Issuer on
demand, in immediately available funds at LC Issuer’s Lending Office, such
Lender’s Applicable Percentage of such Matured LC Obligation (or any portion
thereof which has not been reimbursed by the Borrower). Each Lender’s obligation
to pay LC Issuer pursuant to the terms of this subsection is irrevocable and
unconditional. If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is paid by such Lender to LC Issuer within three
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Federal Funds Rate. If any amount required
to be paid by any Lender to LC Issuer pursuant to this subsection is not paid by
such Lender to LC Issuer within three Business Days after the date such payment
is due, LC Issuer shall in addition to such amount be entitled to recover from
such Lender, on demand, interest thereon calculated from such due date at the
Base Rate plus the Base Rate Margin.

(d) Distributions to Participants. Whenever LC Issuer has in accordance with
this Section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if LC Issuer thereafter receives any
payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from the Borrower or by application of LC Collateral or
otherwise, and excluding only interest for any period prior to LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by LC Issuer; provided, however, that if any such payment received
by LC Issuer must thereafter be returned by LC Issuer, such Lender shall return
to LC Issuer the portion thereof which LC Issuer has previously distributed to
it.

(e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this Section, submitted by LC Issuer to the Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.

(f) Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the LC Issuer, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other

 

34



--------------------------------------------------------------------------------

communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the LC
Issuer; provided that the foregoing shall not be construed to excuse the LC
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the LC
Issuer (as finally determined by a court of competent jurisdiction), the LC
Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

2.10 No Duty to Inquire.

(a) Drafts and Demands. LC Issuer is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance or payment or
thereafter. LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. The Borrower releases LC Issuer and each Lender from,
and agrees to hold LC Issuer and each Lender harmless and indemnified against,
any liability or claim in connection with or arising out of the subject matter
of this section, which indemnity shall apply whether or not any such liability
or claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any LC Issuer or Lender, provided only
that no LC Issuer or Lender shall be entitled to indemnification for that
portion, if any, of any liability or claim which is proximately caused by its
own individual gross negligence or willful misconduct, as determined in a final
judgment.

(b) Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of the Borrower, or if the amount of any
Letter of Credit is increased or decreased at the request of the Borrower, this
Agreement shall be binding upon all Restricted Persons with respect to such
Letter of Credit as so extended, increased, decreased or otherwise modified,
with respect to drafts and property covered thereby, and with respect to any
action taken by LC Issuer, LC Issuer’s correspondents, or any Lender in
accordance with such extension, increase, decrease or other modification.

 

35



--------------------------------------------------------------------------------

(c) Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, LC Issuer shall have no duty to determine the proper identity
of anyone appearing as transferee of such Letter of Credit, nor shall LC Issuer
be charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by LC Issuer to
any purported transferee or transferees as determined by LC Issuer is hereby
authorized and approved, and the Borrower releases LC Issuer and each Lender
from, and agrees to hold LC Issuer and each Lender harmless and indemnified
against, any liability or claim in connection with or arising out of the
foregoing, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any LC Issuer or Lender, provided only
that neither LC Issuer nor any Lender shall be entitled to indemnification for
that portion, if any, of any liability or claim which is proximately caused by
its own individual gross negligence or willful misconduct, as determined in a
final judgment.

2.11 LC Collateral.

(a) Acceleration of LC Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.02 then, unless the
Administrative Agent, acting on the instruction of Majority Lenders, shall
otherwise specifically elect to the contrary (which election may thereafter be
retracted by the Administrative Agent, acting on the instruction of Majority
Lenders, at any time), the Borrower shall be obligated to pay to LC Issuer
immediately an amount equal to the aggregate LC Obligations which are then
outstanding to be held as LC Collateral. Nothing in this subsection shall,
however, limit or impair any rights which LC Issuer may have under any other
document or agreement relating to any Letter of Credit, LC Collateral or LC
Obligation, including any LC Application, or any rights which LC Issuer or any
Lender may have to otherwise apply any payments by the Borrower and any LC
Collateral under Section 2.14.

(b) Investment of LC Collateral. Pending application thereof, all LC Collateral
shall be invested by LC Issuer in such Cash Equivalents as LC Issuer may choose
in its sole discretion. All interest on (and other proceeds of) such Investments
shall be reinvested or applied to Matured LC Obligations or other Obligations
which are due and payable. When all Obligations have been satisfied in full,
including all LC Obligations, all Letters of Credit have expired or been
terminated, and all of the Borrower’s reimbursement obligations in connection
therewith have been satisfied in full, LC Issuer shall release to the Borrower
any remaining LC Collateral. The Borrower hereby assigns and grants to LC Issuer
for the benefit of Lenders a continuing security interest in all LC Collateral
paid by it to LC Issuer, all Investments purchased with such LC Collateral, and
all proceeds thereof to secure its Matured LC Obligations and its Obligations
under this Agreement, each Note, and the other Loan Documents. The Borrower
further agrees that LC Issuer shall have all of the rights and remedies of a
secured party under the UCC with respect to such security interest and that an
Event of Default under this Agreement shall constitute a default for purposes of
such security interest.

(c) Payment of LC Collateral. If the Borrower is required to provide LC
Collateral for any reason but fails to do so as required, LC Issuer or the
Administrative Agent may without prior notice to the Borrower or any other
Restricted Person provide such LC Collateral (whether

 

36



--------------------------------------------------------------------------------

by transfers from other accounts maintained with LC Issuer, or otherwise) using
any available funds of the Borrower or any other Person also liable to make such
payments, and LC Issuer or the Administrative Agent will give notice thereof to
the Borrower promptly after such application or transfer. Any such amounts which
are required to be provided as LC Collateral and which are not provided on the
date required shall be considered past due Obligations owing hereunder.

2.12 Interest Rates and Fees.

(a) Interest Rates. Unless the Default Rate shall apply, (i) each Base Rate Loan
shall bear interest on each day outstanding at the Base Rate plus the Applicable
Rate for Base Rate Loans in effect on such day, (ii) each Eurodollar Loan shall
bear interest on each day during the related Interest Period at the related
Eurodollar Rate plus the Applicable Rate for Eurodollar Loans in effect on such
day, and (iii) each Swingline Loan shall bear interest on each day outstanding
at the LIBOR Reference Rate plus the Applicable Rate for Eurodollar Loans in
effect on such day. During a Default Rate Period, all Loans and other
Obligations shall bear interest on each day outstanding at the applicable
Default Rate. The interest rate shall change whenever the applicable Base Rate,
the Eurodollar Rate, the LIBOR Reference Rate or the Applicable Rate for
Eurodollar Loans changes. In no event shall the interest rate on any Loan exceed
the Maximum Rate.

(b) Commitment Fees. In consideration of each Lender’s commitment to make Loans,
the Borrower will pay to the Administrative Agent for the account of each Lender
a commitment fee determined on a daily basis equal to the Applicable Rate for
commitment fees in effect on such day times such Lender’s Applicable Percentage
of the unused portion of the Aggregate Commitments on each day during the
Commitment Period, determined for each such day by deducting from the amount of
the Aggregate Commitments at the end of such day the Facility Usage. For the
purposes of calculating the commitment fee pursuant to this subsection (b), the
aggregate amount of outstanding Swingline Loans shall not be included in the
term Facility Usage. This commitment fee shall be due and payable in arrears on
the last day of each Fiscal Quarter and at the end of the Commitment Period.

(c) Letter of Credit Fees. In consideration of LC Issuer’s issuance of any
Letter of Credit, the Borrower agrees to pay to the Administrative Agent, for
the account of all Lenders in accordance with their respective Applicable
Percentages, a letter of credit fee equal to the Applicable Rate for Eurodollar
Loans then in effect (or the Default Rate during the Default Rate Period)
applicable each day times the face amount of such Letter of Credit. Such fee
will be calculated on the face amount of each Letter of Credit outstanding on
each day at the above applicable rates and will be payable in arrears on the
last day of each Fiscal Quarter. In addition, the Borrower will pay a minimum
administrative issuance fee equal to the greater of $150 or one-eighth percent
(0.125%) per annum of the face amount of each Letter of Credit and such other
fees and charges customarily charged by the LC Issuer in respect of any
issuance, amendment or negotiation of any Letter of Credit in accordance with
the LC Issuer’s published schedule of such charges effective as of the date of
such amendment or negotiation; such fees will be payable in arrears on the last
day of each Fiscal Quarter.

 

37



--------------------------------------------------------------------------------

(d) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower will pay fees to the
Administrative Agent as described in the Fee Letter.

(e) Calculations and Determinations. All calculations of interest chargeable
with respect to the Eurodollar Rate and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last) and a year
of 360 days. All calculations under the Loan Documents of interest chargeable
with respect to the Base Rate shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 365 or 366 days,
as appropriate.

(f) Past Due Obligations. The Borrower hereby promises to each Lender to pay
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.13 Evidence of Debt.

(a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Letters of Credit. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

38



--------------------------------------------------------------------------------

2.14 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made (i) with respect to Revolving Credit Loans, to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, and (ii) with respect to Swingline Loans, to the Administrative
Agent, for the account of the Swingline Lender. Each such payment shall be made
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 3:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of each such payment with respect to
Revolving Credit Loans in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such

 

39



--------------------------------------------------------------------------------

date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the LC Issuer, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the LC Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the LC Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in LC Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

40



--------------------------------------------------------------------------------

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in LC Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.

2.16 Reductions in Commitment. The Borrower shall have the right from time to
time to permanently reduce the Aggregate Commitments, provided that (i) notice
of such reduction is given not less than two Business Days prior to such
reduction, (ii) the resulting Aggregate Commitments are not less than the
Facility Usage, and (iii) each partial reduction shall be in an amount at least
equal to $5,000,000 and in multiples of $1,000,000 in excess thereof.

2.17 Increase in Aggregate Commitments.

(a) The Borrower shall have the option, without the consent of the Lenders, from
time to time to cause one or more increases in the Aggregate Commitments by
adding, subject to the prior approval of the Administrative Agent (such approval
not to be unreasonably withheld), to this Agreement one or more financial
institutions as Lenders (collectively, the “New Lenders”) or by allowing one or
more Lenders to increase their respective Commitments; provided however that:
(i) prior to and after giving effect to the increase, no Default or Event of
Default shall have occurred hereunder and be continuing, (ii) no such increase
shall cause the Aggregate Commitments to exceed $1,500,000,000, (iii) no
Lender’s Commitment shall be increased without such Lender’s consent, and
(iv) such increase shall be evidenced by a commitment increase agreement in form
and substance acceptable to the Administrative Agent and executed by the
Borrower, the Administrative Agent, New Lenders, if any, and Lenders increasing
their Commitments, if any, and which shall indicate the amount and allocation of
such increase in the Aggregate Commitments and the effective date of such
increase (the “Increase Effective Date”). Each financial institution that
becomes a New Lender pursuant to this Section by the execution and delivery to
the Administrative Agent of the applicable commitment increase agreement shall
be a “Lender” for all purposes under this Agreement on the applicable Increase
Effective Date. The Borrower shall borrow and prepay Loans on each Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.06) to the extent necessary to keep the outstanding Loans of each
Lender ratable with such Lender’s revised

 

41



--------------------------------------------------------------------------------

Applicable Percentage after giving effect to any nonratable increase in the
Aggregate Commitments under this Section.

(b) As a condition precedent to each increase pursuant to subsection (a) above,
the Borrower shall deliver to the Administrative Agent, to the extent requested
by the Administrative Agent, the following in form and substance satisfactory to
the Administrative Agent:

(i) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section shall have occurred and been complied
with and that, before and after giving effect to such increase, (A) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date after giving effect to such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, and (B) no Default or Event of Default exists;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and each
Guarantor as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with such increase agreement and any
Guarantors’ consent to such increase agreement, and such documents and
certifications as the Administrative Agent may require to evidence that the
Borrower and each Guarantor is validly existing and in good standing in its
jurisdiction of organization; and

(iii) a favorable opinion of Winston & Strawn LLP, counsel to the Restricted
Persons, and a favorable opinion of Vinson & Elkins L.L.P., local counsel to the
Restricted Persons for the State of Texas, relating to such increase agreement
and any Guarantors’ consent to such increase agreement, each addressed to the
Administrative Agent and each Lender.

2.18 Extension of Maturity Date; Removal of Lenders.

(a) Subject to the remaining terms and provisions of this Section 2.18, the
Borrower shall have two successive options to extend the Maturity Date for a
period of 364 days each (the first of which extension options shall be referred
to herein as the “First Extension Option” and the second of which extension
options shall be referred to herein as the “Second Extension Option”). In
connection with the First Extension Option, the Borrower may, by written notice
to the Administrative Agent (a “Notice of Extension”) given not earlier than 60
days prior to the first anniversary of the Effective Date nor later than 45 days
prior to the then effective Maturity Date, advise the Lenders that it requests
an extension of the then effective Maturity Date (such then effective Maturity
Date being the “Existing Maturity Date”) by 364 calendar days, effective on the
Existing Maturity Date. In the event the First Extension Option is exercised and
the Existing Maturity Date is extended pursuant to the terms of this
Section 2.18, the Borrower may, by Notice of Extension given not earlier than
364 calendar days following the date of delivery of

 

42



--------------------------------------------------------------------------------

the Notice of Extension provided in connection with the First Extension Option
nor later than 45 days prior to the Existing Maturity Date, advise the Lenders
that it has elected to exercise the Second Extension Option and request to
extend the Existing Maturity Date by 364 calendar days, effective on said
Existing Maturity Date. The Administrative Agent will promptly, and in any event
within five Business Days of the receipt of any such Notice of Extension, notify
the Lenders of the contents of each such Notice of Extension.

(b) Each Notice of Extension shall (i) be irrevocable and (ii) constitute a
representation by the Borrower that (A) no Event of Default or Default has
occurred and is continuing and no event or circumstance has occurred that has
had a Material Adverse Effect, and (B) the representations and warranties
contained in Article V are correct on and as of the date Borrower provides any
Notice of Extension, as though made on and as of such date (unless any
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall be correct as of such earlier date).

(c) In the event a Notice of Extension is given to the Administrative Agent as
provided in Section 2.18(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 20 days
following the date of Administrative Agent’s receipt of said Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents to the extension requested thereby and if any Lender fails so to advise
the Administrative Agent, such Lender shall be deemed to have not consented to
such extension. If the Required Lenders so consent (the “Consenting Lenders”) to
such extension, which consent may be withheld in their sole and absolute
discretion, and any and all Lenders who have not consented (the “Non-Consenting
Lenders”) are replaced pursuant to paragraph (d) or (e) of this Section 2.18 or
repaid pursuant to paragraph (f) of this Section 2.18, the Maturity Date, and
the Commitments of the Consenting Lenders and the Nominees (as defined below)
shall be automatically extended 364 calendar days from the Existing Maturity
Date, effective on the Existing Maturity Date. The Administrative Agent shall
promptly notify the Borrower and all of the Lenders of each written notice of
consent given pursuant to this Section 2.18(c).

(d) In the event the Consenting Lenders hold less than 100% of the sum of the
aggregate Facility Usage and unused Commitments, the Consenting Lenders, or any
of them, shall have the right (but not the obligation) to assume all or any
portion of the Non-Consenting Lenders’ Commitments by giving written notice to
the Borrower and the Administrative Agent of their election to do so on or
before the day that is 25 days following the date of Administrative Agent’s
receipt of the Notice of Extension, which notice shall be irrevocable and shall
constitute an undertaking to (i) assume, as of 5:00 p.m. on the Existing
Maturity Date, all or such portion of the Commitments of the Non-Consenting
Lenders, as the case may be, as may be specified in such written notice, and
(ii) purchase (without recourse) from the Non-Consenting Lenders, at 5:00 p.m.
on the Existing Maturity Date, the Facility Usage outstanding on the Existing
Maturity Date that corresponds to the portion of the Commitments to be so
assumed at a price equal to the sum of (x) the unpaid principal amount of all
Loans so purchased, plus (y) the aggregate amount, if any, previously funded by
the transferor or any participations so purchased, plus (z) all accrued and
unpaid interest thereon and accrued unpaid commitment fees in respect of such
Commitments. Such Commitments and Facility Usage, or portion thereof, to be
assumed and

 

43



--------------------------------------------------------------------------------

purchased by Consenting Lenders shall be allocated by the Administrative Agent
among those Consenting Lenders who have so elected to assume the same, such
allocation to be on a pro rata basis in accordance with the respective
Commitments of such Consenting Lenders as of the Existing Maturity Date
(provided, however, in no event shall a Consenting Lender be required to assume
and purchase an amount or portion of the Commitments of and Obligation owing to
the Non-Consenting Lenders in excess of the amount which such Consenting Lender
agreed to assume and purchase pursuant to the immediately preceding sentence) or
on such other basis as such Consenting Lender shall agree. The Administrative
Agent shall promptly notify the Borrower and the other Consenting Lenders in the
event it receives any notice from a Consenting Lender pursuant to this
Section 2.18(d).

(e) Conditions to Effectiveness of Extensions. In the event that the Consenting
Lenders shall not elect as provided in Section 2.18(d) to assume and purchase
all of the Non-Consenting Lenders’ Commitments and Facility Usage, the Borrower
may designate, by written notice to the Administrative Agent and the Consenting
Lenders given on or before the day that is 30 days following the date of
Administrative Agent’s receipt of the Notice of Extension, one or more assignees
not a party to this Agreement (individually, a “Nominee” and collectively, the
“Nominees”) to assume all or any portion of the Non-Consenting Lenders’
Commitments not to be assumed by the Consenting Lenders and to purchase (without
recourse) from the Non-Consenting Lenders all Facility Usage outstanding at 5:00
p.m. on the Existing Maturity Date that corresponds to the portion of the
Commitments so to be assumed at the price specified in Section 2.18(d). Each
assumption and purchase under this Section 2.18(e) shall be effective as of 5:00
p.m. on the Existing Maturity Date when each of the following conditions has
been satisfied in a manner satisfactory to the Administrative Agent:

(i) each Nominee and the Non-Consenting Lenders have executed an Assignment and
Assumption pursuant to which such Nominee shall (A) assume in writing its share
of the obligations of the Non-Consenting Lenders hereunder, including its share
of the Commitments of the Non-Consenting Lenders and (B) agree to be bound as a
Lender by the terms of this Agreement;

(ii) each Nominee shall have completed and delivered to the Administrative Agent
an Administrative Questionnaire; and

(iii) the assignment shall otherwise comply with Section 10.06.

(f) If all of the Commitments of the Non-Consenting Lenders are not replaced on
or before the Existing Maturity Date, then, at the Borrower’s option, either
(i) all Commitments shall terminate on the Existing Maturity Date or (ii) the
Borrower shall give prompt notice of termination on the Existing Maturity Date
of the Commitments of each Non-Consenting Lender not so replaced to the
Administrative Agent, and shall fully repay on the Existing Maturity Date the
Loans (including, without limitation, all accrued and unpaid interest and unpaid
fees), if any, of such Non-Consenting Lenders, which shall reduce the aggregate
Commitments accordingly (to the extent not assumed), and the Existing Maturity
Date shall be extended in accordance with this Section 2.18 for the remaining
Commitments of the Consenting Lenders; provided, however, that the Required
Lenders have consented to such extension pursuant to Section 2.18(c).

 

44



--------------------------------------------------------------------------------

Following the Existing Maturity Date, the Non-Consenting Lenders shall have no
further obligations under this Agreement, including, without limitation, that
such Non-Consenting Lenders shall have no obligation to purchase participations
in Letters of Credit.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the LC Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the LC Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto (provided that the
Borrower shall not indemnify the Administrative Agent, any Lender or the LC
Issuer for any such penalties, interest and reasonable expenses arising solely
from such party’s failure to notify the Borrower of such Indemnified Taxes or
Other Taxes within a reasonable period of time after such party has actual
knowledge of such Indemnified Taxes or Other Taxes), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the LC Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the LC Issuer, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

45



--------------------------------------------------------------------------------

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
LC Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the LC

 

46



--------------------------------------------------------------------------------

Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the LC Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the LC Issuer in the
event the Administrative Agent, such Lender or the LC Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the LC Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Majority Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

47



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the LC
Issuer;

(ii) subject any Lender or the LC Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or the LC Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the LC
Issuer); or

(iii) impose on any Lender or the LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the LC Issuer, the Borrower will
pay to such Lender or the LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the LC Issuer determines that any
Change in Law affecting such Lender or the LC Issuer or any Lending Office of
such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the LC Issuer’s capital or on the capital of such
Lender’s or the LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the LC Issuer, to a level below that which such Lender or the
LC Issuer or such Lender’s or the LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the LC Issuer’s policies and the policies of such Lender’s or the LC Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer or
such Lender’s or the LC Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
LC Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or

 

48



--------------------------------------------------------------------------------

the LC Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

49



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the LC Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received all of the following, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by the Borrower and each Lender,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower and a Guaranty executed by each Guarantor required to execute
and deliver such Guaranty pursuant to Section 6.11 of this Agreement, sufficient
in number for distribution to the Administrative Agent, the Borrower and their
respective counsel;

 

50



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Restricted Person as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Restricted Person is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Restricted Person is duly organized or
formed, and that each of the Borrower and each Guarantor is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(v) a favorable opinion of Winston & Strawn LLP, counsel to the Restricted
Persons, substantially in the form of Exhibit F, and a favorable opinion of
Vinson & Elkins L.L.P., local counsel to the Restricted Persons for the State of
Texas, in form and substance satisfactory to Administrative Agent, each
addressed to the Administrative Agent and each Lender;

(vi) a certificate of a Responsible Officer of each Restricted Person either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Restricted
Person and the validity against such Restricted Person of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Initial Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(viii) a duly completed Compliance Certificate as of the last day of the Fiscal
Quarter of the Borrower most recently ended prior to the Closing Date for which
financial statements are available to the Borrower, signed by a Responsible
Officer of the Borrower;

(ix) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

(x) evidence satisfactory to it that (A) all Loans (as defined in the Existing
Credit Agreement) of the Lenders (as defined in the Existing Credit Agreement)
shall

 

51



--------------------------------------------------------------------------------

have been or shall concurrently be repaid in full, together with any accrued
interest thereon and any accrued fees payable to such Lenders under the Existing
Credit Agreement to the Closing Date, (B) the commitments under the Existing
Credit Agreement of such Lenders shall have been or shall concurrently be
terminated and (C) all Liens securing obligations (including Hedging Contracts)
in connection with the Existing Credit Agreement are being concurrently
released;

(xi) the Initial Financial Statements; and

(xii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the LC Issuer or the Majority Lenders reasonably may
require.

(b) The Borrower shall have a Rating from at least one Rating Agency of BBB- or
better.

(c) Any fees required to be paid on or before the Closing Date shall have been
paid.

(d) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has executed and delivered this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. No Lender has any obligation to make
any Loan (including its first), and LC Issuer has no obligation to issue any
Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (but with respect to any amendment,
renewal or extension, only in the event that the face amount of such Letter of
Credit is actually increased), both before and after giving effect to such
Borrowing or other Credit Extension, provided, however, for purposes of this
Section 4.02, (i) to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct as of such
earlier date, (ii) the representations and warranties contained in
Section 5.06(a) shall be deemed to refer to the most recent financial statements
furnished pursuant to

 

52



--------------------------------------------------------------------------------

Section 6.02, and (iii) the representation and warranty contained in
Section 5.06(b) shall not need to be true and correct on any date after the date
of the initial Credit Extension; and

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, the Borrower
represents and warrants to each Lender that:

5.01 No Default. No Restricted Person is in default in the performance of any of
the covenants and agreements contained in any Loan Document. No event has
occurred and is continuing which constitutes a Default.

5.02 Organization and Good Standing. Each Restricted Person is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, having all powers required to carry on its business and enter into
and carry out the transactions contemplated hereby. Each Restricted Person is
duly qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect.

5.03 Authorization. Each Restricted Person has duly taken all action necessary
to authorize the execution and delivery by it of the Loan Documents to which it
is a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrower is duly
authorized to borrow funds and obtain Letters of Credit hereunder.

5.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (i) conflict with any provision of (1) any Law, (2) the
organizational documents of any Restricted Person or the General Partner, or
(3) any material agreement, judgment, license, order or permit applicable to or
binding upon any Restricted Person or the General Partner, (ii) result in the
acceleration of any Indebtedness owed by the Borrower, any of its Subsidiaries
or the General Partner, or (iii) result in or require the

 

53



--------------------------------------------------------------------------------

creation of any Lien upon any assets or properties of any Restricted Person or
the General Partner. Except as expressly contemplated in the Loan Documents or
disclosed in the Disclosure Schedule, no permit, consent, approval,
authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by any Restricted Person of any Loan
Document or to consummate any transactions contemplated by the Loan Documents.
No Restricted Person is in breach of or in default under any instrument, license
or other agreement applicable to or binding upon such Restricted Person, which
breach or default has had, or could reasonably be expected to have, a Material
Adverse Effect.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person which is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.

5.06 Initial Financial Statements; No Material Adverse Change.

(a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. All Initial Financial
Statements were prepared in accordance with GAAP. The Initial Borrower Financial
Statements fairly present the Borrower’s Consolidated financial position at the
date thereof, the Consolidated results of the Borrower’s operations for the
periods thereof and the Borrower’s Consolidated cash flows for the period
thereof. The Initial La Grange Financial Statements fairly present La Grange’s
Consolidated financial position at the date thereof, the Consolidated results of
La Grange’s operations for the period thereof and La Grange’s Consolidated cash
flows for the period thereof.

(b) Since the date of the Initial Financial Statements, no event or circumstance
has occurred that has had a Material Adverse Effect.

5.07 Taxes, Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long term commitments) that exceed
$10,000,000 in the aggregate and not shown in the Initial Financial Statements,
disclosed in the Disclosure Schedule or otherwise permitted under Section 7.01.
Each Restricted Person has timely filed all tax returns and reports required to
have been filed and has paid all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property,
except to the extent that any of the foregoing is not yet due or is being in
good faith contested as permitted by Section 6.07. No Unrestricted Subsidiary is
party to or subject to any agreement, relating to any Indebtedness or extension
of credit (or commitment for any extension of credit) that restrict any action
of any Restricted Person or that obligates any Unrestricted Subsidiary to cause
any Restricted Person to take any action, other than (i) limitations or
restrictions on affiliate transactions between any Unrestricted Subsidiary or
any Restricted Person, and (ii) provisions substantially in the form contained
in the Heritage Note Purchase Agreements as in effect on the date of this
Agreement.

 

54



--------------------------------------------------------------------------------

5.08 Full Disclosure. No written certificate, statement or other information,
taken as a whole, delivered herewith or heretofore by any Restricted Person to
any Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading as of the date made or deemed made. All
written information, taken as a whole, furnished after the date hereof by or on
behalf of any Restricted Person to the Administrative Agent, LC Issuer or any
Lender in connection with this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby will be true, complete and accurate
in every material respect in light of the circumstances in which made, or based
on reasonable estimates on the date as of which such information is stated or
certified. There is no fact known to any Restricted Person that has not been
disclosed to each Lender in writing which has had, or could reasonably be
expected to have, a Material Adverse Effect.

5.09 Litigation. Except as disclosed in the Initial Financial Statements or in
the Disclosure Schedule and except for matters that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect (i) there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending or, to the knowledge of the Borrower, threatened, by or before any
Tribunal against any Restricted Person or affecting any property of any
Restricted Person, and (ii) there are no outstanding judgments, injunctions,
writs, rulings or orders by any such Tribunal against any Restricted Person or
any Restricted Person’s stockholders, partners, directors or officers or
affecting any property of any Restricted Person. Since the date of this
Agreement, there has been no change in the status of any matters disclosed in
the Initial Financial Statements or in the Disclosure Schedule that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.

5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as set forth in the Disclosure
Schedule: (i) no “accumulated funding deficiency” (as defined in Section 412(a)
of the Code exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and (ii) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $5,000,000.

5.11 Compliance with Laws. Except as set forth in the Disclosure Schedule, each
Restricted Person has all permits, licenses and authorizations required in
connection with the conduct of its businesses, except to the extent failure to
have any such permit, license or authorization has not had, and could not
reasonably be expected to have, a Material Adverse Effect. Each Restricted
Person is in compliance with the terms and conditions of all such permits,
licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Law or in any regulation,
code, plan, order, decree, judgment,

 

55



--------------------------------------------------------------------------------

injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent failure to comply has not had, and could not
reasonably be expected to have, a Material Adverse Effect. Without limiting the
foregoing, each Restricted Person (i) has filed and maintained all tariffs
applicable to its business with each applicable agency, (ii) and all such
tariffs are in compliance with all Laws administered or promulgated by each
applicable agency and (iii) has imposed charges on its customers in compliance
with such tariffs, all contracts applicable to its business and all applicable
Laws except to the extent such failure to file or impose has not had, and could
not reasonably be expected to have, a Material Adverse Effect. As used herein,
“agency” includes the Federal Energy Regulatory Commission and each other United
States federal, state, or local governmental department, commission, board,
bureau, agency or instrumentality having jurisdiction over any Restricted Person
or its properties.

5.12 Environmental Laws. Without limiting the provisions of Section 5.11 and
except as disclosed in the Form 10-K for the year ended August 31, 2004 filed by
the Borrower with the Commission or as has not had, and could not reasonably be
expected to have, a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions has not had and could not
reasonably be expected to have, a Material Adverse Effect):

(a) Neither any property of the Borrower nor any Restricted Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no property of the Borrower or any
Restricted Subsidiary nor the operations currently conducted thereon or, to the
best knowledge of the Borrower, by any prior owner or operator of such property
or operation, are in violation of or subject to any existing, pending or
threatened action, suit, investigation, inquiry or proceeding by or before any
court or Governmental Authority or to any remedial obligations under
Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
property of the Borrower and each Restricted Subsidiary, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and each of the Borrower and the Restricted
Subsidiaries are in compliance with the terms and conditions of all such
notices, permits, licenses and similar authorizations;

(d) All hazardous substances, hazardous waste, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all property of
the Borrower or any Restricted Subsidiary have in the past been transported,
treated and disposed of in accordance with Environmental Laws and so as not to
pose an endangerment to public health or welfare or the environment, and, to the
best knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or

 

56



--------------------------------------------------------------------------------

threatened action, investigation or inquiry by any Governmental Authority in
connection with any Environmental Laws;

(e) The Borrower and the Restricted Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances,
hazardous waste, solid waste, or oil and gas exploration and production wastes,
have been disposed of or otherwise released and there has been no threatened
release of any hazardous substances on or to any property of the Borrower or any
Restricted Subsidiary;

(f) To the extent applicable, all property of the Borrower and each Restricted
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the Environmental Laws or scheduled as of the date hereof to be
imposed by the Environmental Laws during the term of this Agreement, and the
Borrower does not have any reason to believe that such property, to the extent
subject to the Environmental Laws, will not be able to maintain compliance with
the Environmental Laws requirements during the term of this Agreement; and

(g) None of the Borrower, any Guarantor or any Restricted Subsidiary has any
known contingent liability in connection with any release or threatened release
of any oil, hazardous substance, hazardous waste or solid waste into the
environment.

5.13 Borrower’s Subsidiaries. The Borrower does not have any Subsidiary or own
any stock in any other corporation or association except those listed in the
Disclosure Schedule or disclosed to the Administrative Agent in writing. Neither
the Borrower nor any of its Subsidiaries is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed to the
Administrative Agent in writing. The Borrower owns, directly or indirectly, the
equity membership or partnership interest in each of its Subsidiaries which is
indicated in the Disclosure Schedule or as disclosed to the Administrative Agent
in writing.

5.14 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) which are
necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter, and no Restricted Person is in violation in
any material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property unless, in each case,
such failure to possess or violation has not had, and could not reasonably be
expected to have, a Material Adverse Effect.

5.15 Government Regulation. Neither the Borrower nor any other Restricted Person
owing Obligations is subject to regulation under the Public Utility Holding
Company Act of 1935 (so long as it is in effect), the Federal Power Act, the
Investment Company Act of 1940 (as any of the preceding acts have been amended)
or any other Law which regulates the incurring by such Person of Indebtedness.
Neither the Borrower nor any of its Restricted Subsidiaries, nor

 

57



--------------------------------------------------------------------------------

any Person having “control” (as that term is defined in 12 U.S.C. § 375b(9) or
in regulations promulgated pursuant thereto) of the Borrower or any of its
Restricted Subsidiaries, is a “director” or an “executive officer” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a Subsidiary or of any Subsidiary of a bank
holding company of which any Lender is a Subsidiary. Neither the Borrower nor
any Subsidiary or Affiliate of the Borrower is (i) named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii) (A) an agency
of the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the proceeds from the loan will not be used to fund
any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

5.16 Solvency. The Borrower and each of its Subsidiaries is solvent (as such
term is used in applicable bankruptcy, liquidation, receivership, insolvency or
similar Laws), and the sum of the Borrower’s and each of its Subsidiaries’
absolute and contingent liabilities, including the Obligations or guarantees
thereof, shall not exceed the fair market value of such Person’s assets, and the
Borrower’s and each of its Subsidiaries’ capital should be adequate for the
businesses in which such Person is engaged and intends to be engaged. Neither
the Borrower nor any of its Subsidiaries has incurred (whether under the Loan
Documents or otherwise), nor does any such Person intend to incur or believe
that it will incur, debts which will be beyond its ability to pay as such debts
mature.

ARTICLE VI.

AFFIRMATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that until the full and final payment of the Obligations and the termination of
this Agreement, unless Majority Lenders, or all Lenders as required under
Section 10.01, have previously agreed otherwise:

6.01 Payment and Performance. Each Restricted Person will pay all amounts due
under the Loan Documents, to which it is a party, in accordance with the terms
thereof and will observe, perform and comply with every covenant, term and
condition expressed in the Loan Documents to which it is a party.

 

58



--------------------------------------------------------------------------------

6.02 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP, will maintain its
Fiscal Year, and will furnish the following statements and reports to each
Lender at the Borrower’s expense:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, (i) complete Consolidated financial statements of the
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Subsidiaries (individually or
with one or more on a combined basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such Fiscal Year,
setting forth, in each case, in comparative form, figures for the preceding
Fiscal Year, certified by an authorized financial officer of the Borrower as
presenting fairly, in all material respects, the information contained therein,
on a basis consistent with the Consolidated financial statements, which
consolidating statement of operations may be in summary form in detail
satisfactory to the Administrative Agent. Such financial statements shall
contain a Consolidated balance sheet as of the end of such Fiscal Year and
Consolidated statements of earnings for such Fiscal Year. Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year. Such financial statements shall set forth in comparative
form the corresponding figures for the preceding fiscal year.

(b) As soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of the
end of such Fiscal Quarter and the Borrower’s Consolidated statements of income,
partners’ capital and cash flows for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
all in reasonable detail and prepared in accordance with GAAP, subject to
changes resulting from normal year-end adjustments; provided, however, that at
any time when the Borrower shall be subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the Quarterly Report on Form 10-Q of the Borrower
for such Fiscal Quarter prepared in accordance with the requirements therefor
and filed with the Commission shall be deemed to satisfy the requirements of
this clause (b)(i) for any of the first three Fiscal Quarters of a Fiscal Year
and (ii) a consolidating balance sheet and a consolidating statement of
operations reflecting the consolidating information for the Borrower, the
Unrestricted Subsidiaries (individually or with one or more on a combined basis)
and the Restricted Subsidiaries (individually or with one or more on a combined
basis) for such Fiscal Quarter, setting forth, in each case, in comparative
form, figures for same period of the preceding Fiscal Year, certified by an
authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall set forth in comparative form the
corresponding figures for the same period of the preceding Fiscal Year. In
addition the Borrower will, together with

 

59



--------------------------------------------------------------------------------

each such set of financial statements and each set of financial statements
furnished under subsection (a) of this section, furnish a Compliance
Certificate, signed on behalf of the Borrower by the chief financial officer,
principal accounting officer or treasurer of the General Partner, setting forth
that such financial statements are accurate and complete in all material
respects (subject, in the case of Fiscal Quarter-end statements, to normal
year-end adjustments), stating that he has reviewed the Loan Documents,
containing calculations showing compliance (or non-compliance) at the end of
such Fiscal Quarter with the requirements of Section 7.12, and stating that no
Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

(c) So long as any of the HOLP Companies are Unrestricted Subsidiaries, as soon
as available, and in any event within one hundred (100) days after the end of
each Fiscal Year, complete Consolidated financial statements of La Grange
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an unqualified opinion, based on an audit using
generally accepted auditing standards, by Grant Thornton LLP relating to such
financial statements, or other independent certified public accountants selected
by the General Partner and acceptable to the Administrative Agent, stating that
such Consolidated financial statements have been so prepared. Such financial
statements shall contain a Consolidated balance sheet as of the end of such
Fiscal Year and Consolidated statements of earnings for such Fiscal Year. Such
financial statements shall set forth in comparative form the corresponding
figures for the preceding Fiscal Year.

(d) So long as any of the HOLP Companies are Unrestricted Subsidiaries, as soon
as available, and in any event within fifty (50) days after the end of each
fiscal quarter, the Consolidated balance sheet of La Grange as of the end of
such Fiscal Quarter, the Consolidated balance sheet of La Grange as of the end
of such Fiscal Quarter and the Consolidated statements of La Grange of income,
partners’ capital and cash flows for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
all in reasonable detail and prepared in accordance with GAAP, subject to
changes resulting from normal year-end adjustments. Such financial statements
shall set forth in comparative form the corresponding figures for the same
period of the preceding Fiscal Year. In addition La Grange will, together with
each such set of financial statements and each set of financial statements
furnished under subsection (a) of this section, furnish a certificate signed on
behalf of La Grange by the chief financial officer, principal accounting officer
or treasurer of General Partner, stating that such financial statements are
accurate and complete in all material respects (subject, in the case of Fiscal
Quarter-end statements, to normal year-end adjustments).

(e) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (e) above on the date that such

 

60



--------------------------------------------------------------------------------

information is posted at the Borrower’s website on the Internet or at such other
website as notified to the Lenders.

6.03 Other Information and Inspections. Each Restricted Person will furnish to
each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours (which
right to visit and inspect shall be limited to once during any Fiscal Year
unless a Default has occurred and is continuing) any of such Restricted Person’s
property, including its books of account, other books and records, and any
facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and each Restricted Person shall permit
the Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon prior notice to the Borrower, its representatives.

6.04 Notice of Material Events. The Borrower will notify the Administrative
Agent, LC Issuer and each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any executive officer of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:

(a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect,

(b) the occurrence of any Default,

(c) the acceleration of the maturity of any Indebtedness owed by the Borrower or
any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any indenture, mortgage, agreement, contract or other
instrument to which it is a party or by which it or any of its properties is
bound, if such acceleration or default has had or could have a Material Adverse
Effect,

(d) the occurrence of any Termination Event,

(e) Under any Environmental Law, any claim of $50,000,000 or more, any notice of
potential liability which might reasonably be expected to exceed such amount, or
any other material adverse claim asserted against any Restricted Person or with
respect to any Restricted Person’s properties taken as a whole,

(f) the filing of any suit or proceeding, or the assertion in writing of a claim
against any Restricted Person or with respect to any Restricted Person’s
properties in which an adverse decision could reasonably be expected to have a
Material Adverse Effect, and

 

61



--------------------------------------------------------------------------------

(g) the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, to the extent such default or event of
default could reasonably be expected to have a Material Adverse Effect on the
consolidated financial condition, business, operations, assets or prospects of
the Borrower, or (ii) any Indebtedness.

Upon the occurrence of any of the foregoing (other than with respect to the
Borrower and its Subsidiaries (other than Restricted Persons)), Restricted
Persons will take all necessary or appropriate steps to remedy promptly any such
Material Adverse Effect, Default, acceleration, default, or Termination Event,
to protect against any such adverse claim, to defend any such suit or
proceeding, and to resolve all controversies on account of any of the foregoing.

6.05 Maintenance of Properties. Each Restricted Person will maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Borrower or any of the
Restricted Subsidiaries from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Existence and Qualifications. Each Restricted Person will
maintain and preserve its existence and its rights and franchises in full force
and effect and will qualify to do business in all states or jurisdictions where
required by applicable Law, except where the failure so to qualify has not had,
and could not reasonably be expected to have, a Material Adverse Effect.

6.07 Payment of Trade Liabilities, Taxes, etc. Each Restricted Person will
(a) timely file all tax returns required to be filed in any jurisdiction;
(b) timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
Restricted Person; (c) timely pay all Liabilities owed by it on ordinary trade
terms to vendors, suppliers and other Persons providing goods and services used
by it in the ordinary course of its business, (e) timely pay and discharge when
due all other Liabilities now or hereafter owed by it, other than royalty
payments suspended in the ordinary course of business; and (f) maintain
appropriate accruals and reserves for all of the foregoing in accordance with
GAAP. Each Restricted Person may, however, delay paying or discharging any of
the foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such

 

62



--------------------------------------------------------------------------------

Restricted Person or (ii) the nonpayment of all such taxes, assessments,
charges, levies and Liabilities in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

6.08 Insurance. Each Restricted Person shall at all times maintain at its own
expense with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

6.09 Compliance with Agreements and Law. Each Restricted Person will perform all
material obligations it is required to perform under the terms of each material
indenture, mortgage, deed of trust, security agreement, lease, and franchise,
and each material agreement, contract or other instrument or obligation to which
it is a party or by which it or any of its properties is bound. Each Restricted
Person will conduct its business and affairs in compliance with all Laws
applicable thereto and will maintain in good standing all licenses that may be
necessary or appropriate to carry on its business, except for failures so to
comply that have not had, and could not reasonably be expected to have, a
Material Adverse Effect.

6.10 Environmental Matters.

(a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person as well
as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect.

(b) Each Restricted Person will promptly furnish to the Administrative Agent all
written notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by any Restricted Person or
General Partner, or of which it has notice, pending or threatened against any
Restricted Person, the potential liability of which exceeds or might reasonably
be expected to exceed $50,000,000 or could reasonably be expected to have a
Material Adverse Effect if resolved adversely against any Restricted Person, by
any Governmental Authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with its ownership or use of its properties or the
operation of its business.

(c) Each Restricted Person will promptly furnish to the Administrative Agent all
requests for information, notices of claim, demand letters, and other
notifications, received by any Restricted Person or General Partner in
connection with its ownership or use of its properties or the conduct of its
business, relating to potential responsibility with respect to any investigation
or clean-up of Hazardous Material at any location, the potential liability of
which exceeds or might reasonably be expected to exceed $50,000,000 or could
reasonably be expected to have a Material Adverse Effect if resolved adversely
against any Restricted Person.

 

63



--------------------------------------------------------------------------------

6.11 Guaranties of Subsidiaries.

(a) Each Subsidiary, whether existing on the Closing Date or created, acquired
or coming into existence after the Closing Date, that Guarantees any other
Indebtedness of the Borrower shall execute and deliver to the Administrative
Agent a Guaranty.

(b) Each Restricted Subsidiary (other than LA GP, LLC, Heritage ETC, L.P., and
Heritage ETC GP, L.L.C., in each case so long as such entity has no operations,
Indebtedness or Liens other than operations, Indebtedness or Liens as would be
deemed de minimis and no material assets other than Equity Interests in
Subsidiaries), whether existing on the Closing Date or created, acquired or
coming into existence after the Closing Date, which holds Equity Interests in
another Guarantor, or which has EBITDA in any Fiscal Quarter which constitutes
ten percent (10%) or more of Borrower’s Consolidated EBITDA for such Fiscal
Quarter or which has assets at any time with a book value equal to or exceeding
(10%) of the book value of Borrower’s Consolidated assets at such time shall
execute and deliver to the Administrative Agent a Guaranty.

(c) Without limiting Section 6.11(a) or (b), a sufficient number of Restricted
Subsidiaries existing on the Closing Date shall execute and deliver to
Administrative Agent a Guaranty such that:

(i) the aggregate amount of the Borrower’s EBITDA for the Fiscal Year ended
August 31, 2005 plus the EBITDA of each of the Guarantors during such Fiscal
Year is equal to seventy five percent (75%) or more of the Consolidated EBITDA
for such Fiscal Year (the “Minimum Guarantor EBITDA”), and

(ii) the book value of Borrower’s assets plus the aggregate book value of the
assets of Guarantors, in each case other than assets consisting of investments
in Subsidiaries of such Person, exceeds seventy five percent (75%) of the book
value of the Borrower’s Consolidated assets (the “Minimum Guarantor Book
Value”).

(d) If (i) the aggregate amount of the Borrower’s EBITDA for any Fiscal Quarter
plus the EBITDA of each Guarantor during such Fiscal Quarter is less than the
Minimum Guarantor EBITDA or (ii) the book value of the Borrower’s assets at any
time plus the aggregate book value of the assets of the Guarantors at such time
does not exceed the Minimum Guarantor Book Value, then the Borrower, shall
within ten (10) days following the date that financial statements in respect of
such Fiscal Quarter are available to the Borrower cause one or more Restricted
Subsidiaries, with aggregate assets and/or EBITDA sufficient to comply with the
test contained in Section 6.11(c), to execute and deliver to the Administrative
Agent a Guaranty.

(e) For purposes of Section 6.11(b), (c) and (d), references to “EBITDA” of a
Person (other than Consolidated EBITDA) shall mean that portion of Consolidated
EBITDA derived from the operating revenues of such Person on an unconsolidated
basis and references to assets of a Person (other than Consolidated assets)
shall mean the assets of such Person on an unconsolidated basis.

(f) Simultaneously with its delivery of such a Guaranty, each Subsidiary shall,
at the request of the Administrative Agent, provide written evidence reasonably
satisfactory to the

 

64



--------------------------------------------------------------------------------

Administrative Agent and its counsel that such Subsidiary has taken all
corporate, limited liability company or partnership action necessary to duly
approve and authorize its execution, delivery and performance of such Guaranty
and any other documents which it is required to execute.

(g) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary, provided that the Borrower may not make such a designation unless at
the time of such action and after giving effect thereto, (i) none of such
Unrestricted Subsidiaries have outstanding Indebtedness or Guarantees, other
than Indebtedness permitted under Section 7.01 or Liens on any of their
property, other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied.

(h) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Subsidiary, provided that
all Investments in such Subsidiary at the time of such designation shall be
treated as Investments made on the date of such designation, and provided
further that the Borrower may not make such a designation unless such
designation is made not later than 30 days after the date such Person becomes a
Subsidiary and, at the time of such action and after giving effect thereto,
(i) such Subsidiary does not own, directly or indirectly, any Indebtedness or
Equity Interests of the Borrower or any Restricted Subsidiary, (ii) no Default
or Event of Default shall exist, (iii) all representations and warranties herein
will be true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, (iv) the Investment
represented by such designation is permitted under clause (i) of the definition
of Permitted Investments and (v) the Borrower has provided to the Administrative
Agent an officer’s certificate in form satisfactory to the Administrative Agent
to the effect that each of the foregoing conditions have been satisfied.

6.12 Compliance with Agreements. Each Restricted Person shall observe, perform
or comply in all material respects with any agreement with any Person or any
term or condition of any instrument, if such agreement or instrument is
materially significant to such Restricted Person or to Restricted Persons on a
Consolidated basis, unless any such failure to so observe, perform or comply is
remedied within the applicable period of grace (if any) provided in such
agreement or instrument.

6.13 Maintenance of Separateness. So long as any of the HOLP Companies are
Unrestricted Subsidiaries:

(a) The Borrower will, and will cause each other Restricted Person to:
(i) maintain books and records separate from those of the Unrestricted
Subsidiaries; (ii) maintain its assets in

 

65



--------------------------------------------------------------------------------

such a manner that it is not more costly or difficult to segregate, identify or
ascertain such assets from those of the Unrestricted Subsidiaries; and
(iii) observe all organizational formalities.

(b) The Borrower and the other Restricted Persons, collectively, will (i) hold
themselves out to creditors and the public as separate and distinct from any
other Person, including the Unrestricted Subsidiaries; (ii) conduct their
business in their respective names or in business names or trade names of the
Borrower, and use stationary, invoices and checks separate from those of any
other Person, including the Unrestricted Subsidiaries; and (iii) not assume,
guarantee or pay the debts or obligations of or hold themselves out as being
available to satisfy the obligations of any other Person, including the
Unrestricted Subsidiaries, except as is expressly permitted by the terms of this
Agreement or with respect to Performance Guaranties.

(c) To the extent that the Borrower or any other Restricted Person jointly
contracts with any of the Unrestricted Subsidiaries to do business with vendors
or service providers or to share overhead expenses, the costs incurred in doing
so shall be allocated fairly among such entities and each such entity shall bear
its fair share of such costs. To the extent that the Borrower or any other
Restricted Person contracts or does business with vendors or service providers
where the goods and services are partially for the benefit of the Unrestricted
Subsidiaries, the costs incurred in doing so shall be fairly allocated to or
among such entities for whose benefit the goods and services are provided, and
each such entity shall bear its fair share of such costs.

ARTICLE VII.

NEGATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower covenants and agrees that until
the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under
Section 10.01, have previously agreed otherwise:

7.01 Indebtedness. No Restricted Subsidiary will in any manner owe or be liable
for Indebtedness except:

(a) the Obligations;

(b) Indebtedness of any Restricted Subsidiary owing to another Restricted Person
(provided that such Indebtedness owed to a non-Guarantor Restricted Subsidiary
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations on terms reasonably satisfactory to the Administrative
Agent);

(c) Guarantees by any Restricted Subsidiary of Indebtedness of the Borrower;

(d) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of

 

66



--------------------------------------------------------------------------------

business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(e) Indebtedness in respect to future payment for non-competition covenants and
similar payments under agreements governing a Permitted Acquisition by a
Restricted Subsidiary;

(f) unsecured Indebtedness of any Person that becomes a Restricted Subsidiary
after the date hereof incurred prior to the time such Person becomes a
Subsidiary; provided that (i) such Indebtedness is not created in contemplation
of such Person becoming a Subsidiary and (ii) such Indebtedness is not assumed
or Guaranteed by any other Restricted Subsidiary; and

(g) Permitted Priority Debt.

7.02 Limitation on Liens. No Restricted Person will create, assume or permit to
exist any Lien upon or with respect to any of its properties or assets now owned
or hereafter acquired, except the following Liens (to the extent permitted by
this Section, herein called “Permitted Liens”):

(a) Liens existing on the date of this Agreement and listed in the Disclosure
Schedule;

(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

(c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of any Restricted Person in the possession of storage facilities,
pipelines or barges) arising in the ordinary course of business for amounts
which are not more than 60 days past due or the validity of which is being
contested in good faith and by appropriate proceedings, if necessary, and for
which adequate reserves are maintained on the books of any Restricted Person in
accordance with GAAP;

(e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from

 

67



--------------------------------------------------------------------------------

the value of the property subject thereto or interfere with the ordinary conduct
of the business of any Restricted Person;

(g) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(h) rights reserved to or vested by Law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;

(i) rights reserved to the grantors of any properties of any Restricted Person,
and the restrictions, conditions, restrictive covenants and limitations, in
respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

(j) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.01;

(k) statutory Liens in respect of payables;

(l) any Lien existing on any property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the
Borrower or any Subsidiary, (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be; and (iv) such Liens do not secure Indebtedness
other than Permitted Priority Debt;

(m) Liens on cash margin collateral securing Hedging Contracts permitted under
Section 7.10;

(n) Liens in respect of operating leases covering only the property subject
thereto; and

(o) Liens in respect of Permitted Priority Debt.

7.03 Limitation on Mergers, Issuances of Subsidiary Securities. No Restricted
Person will enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself or suffer any liquidation
or dissolution, except (i) Permitted Acquisitions and (ii) the merger,
dissolution or liquidation into or consolidation of a Restricted Subsidiary with
or into the Borrower (so long as the Borrower is the surviving entity) or
another Restricted Subsidiary (so long as if one such Restricted Person is a
Guarantor, the surviving entity shall be a Guarantor). Except in connection with
a sale of all of the Equity Interest of a

 

68



--------------------------------------------------------------------------------

Restricted Subsidiary permitted under Section 7.04(g) or (h): (i) the Borrower
will not, and will not permit any Restricted Subsidiary to, sell, transfer or
otherwise dispose the Equity Interest of any Restricted Subsidiary and no
Restricted Subsidiary will issue any additional Equity Interests if such action
will result in or allow any diminution of the Borrower’s Equity Interest (direct
or indirect) in such Restricted Subsidiary, and (ii) no Restricted Subsidiary of
the Borrower that is a partnership will allow any diminution of the Borrower’s
interest (direct or indirect) in such Restricted Subsidiary.

7.04 Limitation on Sales of Property and Sale-Leaseback Transactions. No
Restricted Person will sell, transfer, lease, exchange, alienate or dispose of
any of its property or any material interest therein except:

(a) equipment and other personal property and fixtures that are either
(i) obsolete for their intended purposes and disposed of in the ordinary course
of business, or (ii) replaced by personal property or fixtures of comparable
suitability owned by such Restricted Person free and clear of all Liens except
Permitted Liens;

(b) inventory which is sold in the ordinary course of business on ordinary trade
terms;

(c) property sold or transferred by any Restricted Subsidiary to any other
Restricted Subsidiary (so long as if the transferor is a Guarantor, the
transferee shall be a Guarantor);

(d) property subject to a Sale and Lease-Back Transaction with respect to which
the Attributable Debt and Liens are permitted by the provisions of this
Agreement;

(e) assignment of accounts receivable for collection purposes in the ordinary
course of business;

(f) property sold to comply with any divestment requirement imposed in
connection with the approval of an acquisition under Hart-Scott-Rodino Act of
1976;

(g) sales, transfers or other dispositions of other property or issuances or
sales of Equity Interests of any Restricted Subsidiary (hereafter referred to as
an “Asset Sale”), in any case for fair consideration that are in the best
interests of the Borrower, provided that:

(i) the Restricted Persons shall not, in any consecutive twelve-month period,
make Asset Sales in respect of assets accounting for more than (i) 10% of
Consolidated Net Tangible Assets or (ii) 10% of Consolidated EBITDA;

(ii) the Restricted Persons shall not, during the term of this Agreement, make
Asset Sales in respect of assets accounting for more than 30% of the
Consolidated Net Tangible Assets on a cumulative basis; and

(iii) immediately after giving effect to such proposed disposition no Default or
Event of Default shall exist and be continuing; and

 

69



--------------------------------------------------------------------------------

(h) sales, transfers or other dispositions of other property or issuances or
sales of Equity Interests of any Restricted Subsidiary, in any case for fair
consideration that are in the best interests of the Borrower to any Person;
provided that (i) such sale, transfer or disposition is in exchange for other
assets used by the Borrower or its Restricted Subsidiaries in the furtherance of
their business, (ii) the amount of the proceeds of such sale, transfer or
disposition (other than such assets received in exchange), net of customary
costs of sale (the “Net Proceeds”), are applied within 12 months to the purchase
of other assets used by the Borrower or its Restricted Subsidiaries in the
furtherance of their business and (iii) the Aggregate Commitments are
permanently reduced within 12 months by the amount of any such Net Proceeds not
so applied to the purchase of such assets used by the Borrower or its Restricted
Subsidiaries in the furtherance of their business.

7.05 Limitation on Restricted Payment. No Restricted Person will declare or
make, directly or indirectly any Restricted Payments. Notwithstanding the
foregoing, (i) no Restricted Person shall be restricted, directly or indirectly,
from declaring and making Restricted Payments to another Restricted Person and
(ii) so long as the Borrower shall be in compliance with Section 7.12 under
clause (iii) thereof prior to and after giving effect to any distribution, and
so long as no Event of Default has occurred and is continuing or would result
therefrom, the Borrower may declare or order and make, pay or set apart, during
each Fiscal Quarter, Restricted Payments consisting of cash distribution to its
general partner and limited partner unit holders pursuant to the requirements of
the Partnership Agreement. In determining the amount of Restricted Payments to
be made or declared pursuant to clause (ii) of this Section 7.05, at any time
that Ratings of BBB-/Baa3/BBB- or better are not maintained by at least two
Rating Agencies, the Borrower shall for purposes of clause (ii) of this
Section 7.05 only, calculate the aggregate cash available for such Restricted
Payments as if the Aggregate Commitments hereunder available for working capital
purposes were equal to the lesser of (x) $225,000,000 or (y) the Aggregate
Commitments minus the Facility Usage.

7.06 Limitation on Investments, Loans and Advances. No Restricted Person will
make or commit to make any capital contributions to, or make or hold any other
Investments in, any Person, other than Permitted Investments, nor acquire
properties or assets except (i) in the ordinary course of business, (ii) any
acquisition of capital assets that will become a part of the operations of such
Restricted Person (and provided that the same shall not result in a violation of
Section 7.07) and (iii) any Permitted Acquisition. Except for Permitted
Investments and Hedging Contracts permitted under Section 7.10, no Restricted
Person will extend credit, make advances or make loans other than normal and
prudent extensions of credit to customers in the ordinary course of business or
to another Restricted Person in the ordinary course of business, which
extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner. No Equity Interest of a
Restricted Subsidiary shall be held by an Unrestricted Subsidiary, and no
Indebtedness, obligations or liabilities of an Restricted Subsidiary shall be
held by an Unrestricted Subsidiary if, as a result thereof, the Indebtedness,
obligations or liabilities of all Restricted Subsidiaries held by one or more
Unrestricted Subsidiary shall in the aggregate exceed $20,000,000 at any one
time.

 

70



--------------------------------------------------------------------------------

7.07 Change in Nature of Businesses. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business if, as a result, the nature
of the business of the Borrower would not be the Permitted Line of Business.

7.08 Transactions with Affiliates. No Restricted Person will directly or
indirectly engage in any material transaction or material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any of its
Affiliates except: (a) transactions among the Restricted Persons, subject to the
other provisions of this Agreement and (b) transactions entered into in the
ordinary course of business of such Restricted Person on terms which are no less
favorable to such Restricted Person than those which would have been obtainable
at the time in arm’s-length transactions with Persons that are not Affiliates.

7.09 Restrictive and Negative Pledge Agreements. Except as expressly provided
for in the Loan Documents and as described in the Disclosure Schedule, no
Restricted Person will, directly or indirectly, enter into, create, or otherwise
allow to exist any contract or other consensual restriction on the ability of
any Restricted Subsidiary to: (a) pay dividends or make other distributions,
(b) redeem Equity Interests held in it by the Borrower or another Restricted
Subsidiary, (c) repay loans and other indebtedness owing by it to the Borrower
or another Restricted Subsidiary, or (d) transfer any of its assets to the
Borrower or another Restricted Subsidiary. No Restricted Person will, directly
or indirectly, enter into, create, or otherwise allow to exist any contract or
other consensual restriction on the ability of any Restricted Person to create
Liens on any of its assets or property to secure the Obligations other than as
permitted in connection with Indebtedness under Section 7.01(c).

7.10 Hedging Arrangements and Open Positions.

(a) Hedging Arrangements. No Restricted Person will be a party to or in any
manner be liable on any Hedging Contract except (i) in compliance with the Risk
Management Policy and (ii) transactions entered into with a good faith belief
that no violation of the Risk Management Policy exists and where such violation
is remedied as promptly as possible and in any event by the close of business on
the Business Day following the date that such violation was discovered.

(b) Open Positions. No Restricted Person will permit to exist any risk
(including price, basis and time risk) in respect to commodities traded,
purchased, sold or held by it except (i) in compliance with Risk Limits in
effect on the date hereof as defined in and set forth on Schedule 7.10, as such
Risk Limits may be modified by the Borrower from time to time after the date
hereof pursuant to its Risk Management Policy, and (ii) transactions entered
into with a good faith belief that no violation of such Risk Limits exists and
where such violation is remedied as promptly as possible and in any event by the
close of business on the Business Day following the date that such violation was
discovered.

7.11 Commingling of Deposit Accounts and Accounts. So long as any of the HOLP
Companies are Unrestricted Subsidiaries, the Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, commingle their respective Deposit
Accounts or Accounts (as such

 

71



--------------------------------------------------------------------------------

terms are defined in Article 9 of the UCC) with the Deposit Accounts or Accounts
of any of its Unrestricted Subsidiaries.

7.12 Leverage Ratio. (i) On each Quarterly Testing Date using the Consolidated
Funded Indebtedness outstanding on such day and using Consolidated EBITDA for
the four Fiscal Quarter period ending on such day, (ii) on the date of each
Specified Acquisition using the Consolidated Funded Indebtedness that will be
outstanding after giving effect to such Specified Acquisition and using
Consolidated EBITDA for the four Fiscal Quarter period most recently ending
prior to such Specified Acquisition for which financial statements contemplated
by Section 6.02(b) are available to the Borrower (and giving pro forma effect to
such specified Acquisition as provided in the definition of Consolidated
EBITDA), (iii) on each date on which the Borrower makes a distribution permitted
under Section 7.05, after giving effect thereto and using Consolidated EBITDA
for the four Fiscal Quarter period most recently ending prior to such date for
which financial statements contemplated by Section 6.02(b) are available to the
Borrower, and (iv) on each date of the Clean Down Period and using Consolidated
EBITDA for the four Fiscal Quarter period most recently ending prior to such
date for which financial statements contemplated by Section 6.02(b) are
available to the Borrower, the Leverage Ratio will not exceed (A) 4.75 to 1.00
at any time other than during a Specified Acquisition Period and (B) 5.25 to
1.00 during a Specified Acquisition Period.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each an “Event of Default”):

(a) Any Restricted Person fails to pay the principal component of any Loan or
any reimbursement obligation with respect to any Letter of Credit when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above), whether at a date for the payment of a
fixed installment or as a contingent or other payment becomes due and payable or
as a result of acceleration or otherwise, within five Business Days after the
same becomes due;

(c) Any event defined as a “default” or “event of default” in any Loan Document
(other than this Agreement) occurs, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Document;

(d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04 or Article VII;

(e) Any Restricted Person fails (other than as referred to in subsections (a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for

 

72



--------------------------------------------------------------------------------

a period of thirty (30) days after notice of such failure is given by the
Administrative Agent to the Borrower;

(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;

(g) Any Loan Document at any time ceases to be valid, binding and enforceable as
warranted in Section 5.05 for any reason, or shall be declared null and void or
any Restricted Person shall repudiate in writing its obligations thereunder, or
any Restricted Person shall contest the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability, under
any Loan Document to which it is a party, in each case other than its release by
Lenders or the Administrative Agent (as permitted under Section 9.10);

(h) (i) Any Restricted Person (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Hedging Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$50,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
in each case, following any applicable cure period, the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Hedging Contract an Early Termination
Date (as defined in such Hedging Contract) resulting from (A) any event of
default under such Hedging Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Hedging Contract) or (B) any
Termination Event (as defined in such Hedging Contract) under such Hedging
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Hedging Termination Value owed by the
Borrower or such Subsidiary to a single counterparty as a result thereof is
greater than $50,000,000 for such Hedging Contract;

(i) Either (i) any “accumulated funding deficiency” (as defined in
Section 412(a) of the Code) in excess of $50,000,000 with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the then current
value of such ERISA Plan’s assets available for the payment of such benefit
liabilities by more than $5,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);

 

73



--------------------------------------------------------------------------------

(j) The Borrower, any Guarantor or any of the HOLP Companies:

(i) has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally unable to pay (or
admits in writing its inability to so pay) its debts as such debts become due;
or takes corporate or other action to authorize any of the foregoing; or

(iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

(iv) has entered against it a final judgment for the payment of money in excess
of $50,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty days after the date of entry thereof or an
appeal or appropriate proceeding for review thereof is taken within such period
and a stay of execution pending such appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets, and such writ
or warrant of attachment or any similar process is not stayed or released within
sixty days after the entry or levy thereof or after any stay is vacated or set
aside; or

(k) Any Change of Control occurs; or

(l) Any event of default under any agreement governing secured indebtedness of
any of the HOLP Companies relating to (i) bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law with respect to any of the HOLP Companies, beyond any
period of grace provided with respect thereto in such agreement, or
(ii) non-payment of such secured indebtedness or any other indebtedness of any
of the HOLP Companies, subject to the minimum dollar amount threshold of such
indebtedness set forth in such agreement, provided that such non-payment
continues for a period of three (3) Business Days beyond any period of grace
provided with respect thereto in such agreement,

 

74



--------------------------------------------------------------------------------

unless, prior to the end of the three (3) Business Day period the lenders party
to such agreement have accelerated the maturity of such indebtedness thereunder
or blocked the payment or otherwise limited the payment by any of the HOLP
Companies of any scheduled “restricted payment” distribution in respect of any
Equity Interest in HOLP, in which case such three (3) Business Day period shall
no longer apply.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the then outstanding amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the obligation of each
Lender to make Loans and any obligation of the LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the LC Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the LC

 

75



--------------------------------------------------------------------------------

Issuer (including fees and time charges for attorneys who may be employees of
any Lender or the LC Issuer) and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Matured LC Obligations and other Obligations,
ratably among the Lenders and the LC Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Matured LC Obligations, ratably among the Lenders and
the LC Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as LC
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the LC Issuer hereby
irrevocably appoints Wachovia Bank, National Association to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the LC Issuer, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with

 

76



--------------------------------------------------------------------------------

the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the LC Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message,

 

77



--------------------------------------------------------------------------------

Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the LC Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the LC Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the LC Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the LC Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
Cash Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the LC Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or

 

78



--------------------------------------------------------------------------------

under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Wachovia Bank, National Association as Administrative Agent
pursuant to this Section shall also constitute its resignation as LC Issuer.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer, (b) the
retiring LC Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring LC Issuer to effectively assume the
obligations of the retiring LC Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
LC Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the LC Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Manager, Arranger, Co-Syndication Agents, Co-Documentation Agents,
Senior Managing Agents, Managing Agents, or other Agents named herein shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the LC Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and

 

79



--------------------------------------------------------------------------------

unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the LC Issuer and the Administrative
Agent allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Guaranty Matters. The Lenders and the LC Issuer irrevocably authorize the
Administrative Agent to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder. Upon request by the Administrative Agent at any time, the
Majority Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Restricted Person therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrower or the applicable Restricted
Person, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

80



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Obligation, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Leverage Level that would result in a reduction of any interest rate
on any Loan or any fee payable hereunder without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Majority Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or letter of
credit fees at the Default Rate;

(e) change Section 2.15 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) except as provided in Section 9.10, release all or substantially all of the
Guarantors from the Guaranty without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Swingline Lender or the LC
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

81



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Restricted Persons, the
Administrative Agent, the LC Issuer, and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the LC Issuer may change its address, telecopier or telephone number for notices
and other

 

82



--------------------------------------------------------------------------------

communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and the LC Issuer.

(e) Reliance by Administrative Agent, LC Issuer and Lenders. The Administrative
Agent, the LC Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the LC Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the LC Issuer or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the LC Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the LC Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
LC Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the LC Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the LC Issuer,
and each

 

83



--------------------------------------------------------------------------------

Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Restricted Person arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Liability under Environmental Law related in any way to the Borrower or
any of its Subsidiaries, (iv) any civil penalty or fine assessed by the U. S.
Department of the Treasury’s Office of Foreign Assets Control against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Administrative Agent or any
Lender as a result of the funding of Loans, the issuance of Letters of Credit,
the acceptance of payments under the Loan Documents, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Restricted Person, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Restricted Person against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Restricted Person has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the LC Issuer, the Swingline Lender, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the LC Issuer, the Swingline Lender, or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swingline Lender, or the LC Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any

 

84



--------------------------------------------------------------------------------

such sub-agent), the Swingline Lender, or LC Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.14(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the LC Issuer or any Lender, or
the Administrative Agent, the LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the LC Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent

 

85



--------------------------------------------------------------------------------

and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the LC Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in LC Obligations) at the
time owing to it); provided that, except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

(i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(ii) any assignment of a Commitment must be approved by the Administrative Agent
and the LC Issuer unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and

 

86



--------------------------------------------------------------------------------

obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the LC Issuer at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also

 

87



--------------------------------------------------------------------------------

shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15 as though it were
a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as LC Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Wachovia Bank, National Association
assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wachovia Bank, National Association may, upon 30 days’ notice to the Borrower
and the Lenders, resign as LC Issuer. In the event of any such resignation as LC
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor LC Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Wachovia
Bank, National Association as LC Issuer. If Wachovia Bank, National Association
resigns as LC Issuer, it shall retain all the rights and obligations of the LC
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as LC Issuer and all LC Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Matured LC Obligations pursuant to
Section 2.09).

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be

 

88



--------------------------------------------------------------------------------

informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates or to any
such regulatory authority in accordance with such Lender’s regulatory compliance
policy, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the LC Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the LC Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the LC Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the LC Issuer or their
respective Affiliates may have. Each Lender and the LC Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

89



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

90



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit participations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO

 

91



--------------------------------------------------------------------------------

AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE LC ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative

 

92



--------------------------------------------------------------------------------

Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower will comply with reasonable requests of any Lender for such
information.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.

10.19 Existing Credit Agreement. In connection with the amendment and
restatement of the Existing Credit Agreement pursuant hereto, the Borrower, the
Administrative Agent and the Lenders shall, as of the Closing Date make
adjustments to the outstanding principal amount of “Loans” under the Existing
Credit Agreement (as such term is defined therein) (but not any interest accrued
thereon prior to the Closing Date or any accrued commitment fees under the
Existing Credit Agreement prior to the Closing Date), including the borrowing of
additional Loans hereunder and the repayment of “Loans” under the Existing
Credit Agreement (as such term is defined therein) plus all applicable accrued
interest, fees and expenses as shall be necessary to provide for Loans by each
Lender in proportion to, and in any event not in excess of, the amount of its
Commitment as of the Closing Date, but in no event shall such adjustment of any
Eurodollar Loans entitle any Lender to any reimbursement under Section 3.05
hereof; provided that the foregoing is not intended to relieve the Borrower for
paying any such costs to lenders under the Existing Credit Agreement to the
extent such lenders are not Lenders under this Agreement, and each Lender shall
be deemed to have made an assignment of its outstanding Loans and commitments
under the Existing Credit Agreement, and assumed outstanding Loans and
commitments under the Existing Credit Agreement, and assumed outstanding Loans
and commitments of other Lenders under the Existing Credit Agreement as may be
necessary to effect the foregoing.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ENERGY TRANSFER PARTNERS, L.P.

By:

  Energy Transfer Partners GP, L.P., its general partner   By: Energy Transfer
Partners, L.L.C., its general partner   By:         

H. Michael Krimbill

   

President

Signature Page to Credit Agreement –

Energy Transfer Partners, L.P.

 

S-1



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, LC Issuer,
Swingline Lender, and a Lender By:        Name:   Title:

Signature Page to Credit Agreement –

Energy Transfer Partners, L.P.

 

S-2